File No. 812-14302 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20459 FIRST AMENDED AND RESTATED APPLICATION FOR AN ORDER OF APPROVAL PURSUANT TO SECTION 26(c) OF THE INVESTMENT COMPANY ACT OF 1940 VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY VARIABLE ANNUITY ACCOUNT B OF VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY VARIABLE ANNUITY ACCOUNT I OF VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY VOYA INSURANCE AND ANNUITY COMPANY SEPARATE ACCOUNT B OF VOYA INSURANCE AND ANNUITY COMPANY SEPARATE ACCOUNT EQ OF VOYA INSURANCE AND ANNUITY COMPANY RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SEPARATE ACCOUNT NY-B SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT A1 SECURITY LIFE SEPARATE ACCOUNT S-A1 VOYA VARIABLE PORTFOLIOS, INC. Communications, Notice, and Order to: J. Neil McMurdie Senior Counsel Voya Financial Legal Services One Orange Way, C2N Windsor, CT 06095 1-860-580-2824 October 27, 2014 Exhibit Index on Page: 70 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 In the Matter of: ) ) VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY ) VARIABLE ANNUITY ACCOUNT B OF VOYA ) RETIREMENT INSURANCE AND ANNUITY COMPANY ) VARIABLE ANNUITY ACCOUNT I OF VOYA RETIREMENT ) INSURANCE AND ANNUITY COMPANY ) ) FIRST AMENDED AND VOYA INSURANCE AND ANNUITY COMPANY ) RESTATED APPLICATION SEPARATE ACCOUNT B OF VOYA INSURANCE AND ) FOR AN ORDER OF ANNUITY COMPANY ) APPROVAL PURSUANT SEPARATE ACCOUNT EQ OF VOYA INSURANCE AND ) TO SECTION 26(c) OF THE ANNUITY COMPANY ) INVESTMENT COMPANY RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK ) ACT OF 1940 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK ) SEPARATE ACCOUNT NY-B ) ) SECURITY LIFE OF DENVER INSURANCE COMPANY ) SECURITY LIFE SEPARATE ACCOUNT A1 ) SECURITY LIFE SEPARATE ACCOUNT S-A1 ) ) VOYA VARIABLE PORTFOLIOS, INC. ) Investment Company Act of 1940 ) ) File No. 812-14302 ) 2 I - THE APPLICATION Voya Retirement Insurance and Annuity Company, Voya Insurance and Annuity Company, ReliaStar Life Insurance Company of New York, and Security Life of Denver Insurance Company (each a “Company” and together, the “Companies”), Variable Annuity Account B of Voya Retirement Insurance and Annuity Company, Variable Annuity Account I of Voya Retirement Insurance and Annuity Company, Separate Account B of Voya Insurance and Annuity Company, Separate Account EQ of Voya Insurance and Annuity Company, ReliaStar Life Insurance Company of New York Separate Account NY-B, Security Life Separate Account A1, Security Life Separate Account S-A1 (each, an “Account” and together, the “Accounts”) and Voya Variable Portfolios, Inc., hereby submit this first amended and restated Application for an order of the Securities and Exchange Commission (the “Commission”), pursuant to Section 26(c), formerly Section (b), of the Investment Company Act of 1940, as amended (the “1940 Act”). The Companies, the Accounts and Voya Variable Portfolios, Inc. are collectively referred to herein as the “Applicants.” The Applicants seek an order from the Commission permitting the substitution of securities issued by certain registered investment companies held by the Accounts, which securities support certain in force variable annuity contracts (collectively, the “Contracts”) issued by the Companies (the “Substitutions”). More particularly, the Applicants propose to substitute shares of certain series of Voya Variable Portfolios, Inc. (the “Replacement Funds”) for shares of certain registered investment companies currently held by subaccounts of the Accounts (the “Existing Funds”) as follows : Existing Fund Replacement Fund 1 ClearBridge Variable Large Cap Value Voya Russell Large Cap Value Index Portfolio – Class I Portfolio – Class I 2 Fidelity VIP Equity-Income Portfolio – Voya Russell Large Cap Value Index Initial Class Portfolio – Class I Fidelity VIP Equity-Income Portfolio – Voya Russell Large Cap Value Index Service 2 Class Portfolio – Class S 3 Invesco VI Core Equity Fund – Class I Voya Russell Large Cap Index Portfolio – Class S 4 Invesco VI American Franchise Fund – Voya Russell Large Cap Growth Index Class I Portfolio – Class S 5 Pioneer Equity Income VCT Portfolio – Voya Russell Large Cap Value Index Class II Portfolio – Class S II - GENERAL DESCRIPTION OF THE APPLICANTS, THE FUNDS AND THE CONTRACTS A. The Companies . Each of the Companies is an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya TM ”), which until April 7, 2014, was known as ING U.S., Inc. In May, 2013, the common stock of Voya began trading on the New York Stock Exchange under the symbol “VOYA” and Voya completed its initial public offering of common stock. Voya is an affiliate of ING Groep N.V. (“ING”), a global financial institution active in the fields of 3 insurance, banking and asset management. In 2009 ING announced the anticipated separation of its global banking and insurance businesses, including the divestiture of Voya, which together with its subsidiaries, including the Companies, constitute INGs U.S.-based retirement, investment management and insurance operations. As of September 9, 2014, INGs ownership of Voya was approximately 32%. Under an agreement with the European Commission, ING is required to divest itself of 100% of Voya by the end of 2016. 1. Voya Retirement Insurance and Annuity Company (Voya Retirement) . Voya Retirement is a stock life insurance company organized under the laws of the State of Connecticut in 1976 as Forward Life Insurance Company. Prior to September 1, 2014, Voya Retirement was known as ING Life Insurance and Annuity Company. Through a December 31, 1976 merger, Voya Retirements operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company). Prior to May 1, 2002, Voya Retirement was known as Aetna Life Insurance and Annuity Company (Aetna). Through a December 31, 2005 merger, Voya Retirements operations include the business of ING Insurance Company of America (ING America). Voya Retirement is principally engaged in the business of issuing annuities. Voya Retirement is the depositor of Variable Annuity Account B and Variable Annuity Account I, separate accounts that are registered with the Commission as unit investment trusts. 2. Voya Insurance and Annuity Company (Voya Insurance). Voya Insurance is an Iowa stock life insurance company which was originally organized in 1973 under the insurance laws of Minnesota. Prior to September 1, 2014, Voya Insurance was known as ING USA Annuity and Life Insurance Company. Prior to January 1, 2004, Voya Insurance was known as Golden American Life Insurance Company (Golden). Through January 1, 2004 mergers, Voya Insurances operations include the business of Equitable Life Insurance Company of Iowa (Equitable Life), United Life and Annuity Insurance Company (United Life and Annuity), and USG Annuity and Life Company. Voya Insurance is principally engaged in the business of issuing annuities. Voya Insurance is the depositor of Separate Account B and Separate Account EQ, separate accounts that are registered with the Commission as unit investment trusts. 3. ReliaStar Life Insurance Company of New York (ReliaStar NY) . ReliaStar NY is a stock life insurance company which was incorporated under the laws of the State of New York in 1917. Through an April 1, 2002 merger, ReliaStar NYs operations include the business of First Golden American Life Insurance Company of New York (First Golden). ReliaStar NY is principally engaged in the business of issuing life insurance and annuities. ReliaStar NY is the depositor of Separate Account NY-B, a separate account that is registered with the Commission as a unit investment trust. 4. Security Life of Denver Insurance Company (Security Life) . Security Life is a stock life insurance company organized under the laws of the State of Colorado in 1929. Through an October 1, 2004 merger, Security Lifes operations include the business of Southland Life Insurance Company (Southland). Security Life is principally engaged in the business of issuing life insurance and annuities. 4 Security Life is the depositor of Security Life Separate Account A1 and Security Life Separate Account S-A1, separate accounts that are registered with the Commission as a unit investment trusts. B. The Accounts. Each of the Accounts is a segregated asset account of the Company that is the depositor of such Account, and is registered under the 1940 Act as a unit investment trust. Each of the respective Accounts is used by the Company of which it is a part to support the Contracts that it issues. The following Accounts support Contracts that will be affected by the Substitutions. 1 1. Variable Annuity Account B of Voya Retirement Insurance and Annuity Company (“Voya Retirement B”). Voya Retirement B (File No. 811-02512) was established by Aetna in 1976 as a continuation of the separate account established in 1974 in accordance with the laws of the State of Arkansas by Aetna Variable Annuity Life Insurance Company to support certain Contracts. Contracts described in the following registration statements will be affected by the Substitutions (File Nos. 033-34370 and 333-56297). 2. Variable Annuity Account I of Voya Retirement Insurance and Annuity Company (“Voya Retirement I”). Voya Retirement I (formerly ING Variable Annuity Account I of ING Insurance Company of America) (File No. 811-08582) was established by ING America (then known as Aetna Insurance Company of America) in 1994 in accordance with the laws of the State of Connecticut to support the certain Contracts. The Contract described in the following registration statement will be affected by the Substitutions (File Nos. 333-130825). 3. Separate Account B of Voya Insurance and Annuity Company (“Voya Insurance B”). Voya Insurance B (File No. 811-05626) was established by Golden in 1988 in accordance with the laws of the State of Minnesota to support certain Contracts. Contracts described in the following registration statements will be affected by the Substitutions (File Nos. 333-133944, 333-101481, 333-70600, 333-57218, 333-33914, 333-30180, 333-28769, 333- 28755, 333-28679, 033-59261, 333-63692, 333-90516, 333-66757 and 033-23351). 4. Separate Account EQ of Voya Insurance and Annuity Company (“Voya Insurance EQ”). Voya Insurance EQ (formerly Equitable Life Insurance Company of Iowa Separate Account A) (File No. 811-08524) was established by Equitable Life in 1988 in accordance with the laws of the State of Iowa to support certain Contracts. The Contract described in the following registration statement will be affected by the Substitutions (File No. 333-111686). 5. ReliaStar Life Insurance Company of New York Separate Account NY-B (“ReliaStar NY-B”). ReliaStar NY-B (formerly Separate Account NY-B of First Golden American Life Insurance Company of New York) (File No. 811-07935) was established by First Golden in 1996 in accordance with the laws of the State of New York to support certain Contracts. Contracts described in the following registration statements will be affected by the Substitutions (File Nos. 333-85618, 333-139695, 333-115515 and 333-85326). 1 Separate accounts that support variable annuity contracts that will not be affected by the Substitution are not identified herein. 5 6. Security Life Separate Account A1 (Security Life A1). Security Life A1 (File No. 811-08196) was established by Security Life in 1993 in accordance with the laws of the State of Colorado to support certain Contracts. The Contract described in the following registration statement will be affected by the Substitutions (File No. 033-78444). 7. Security Life Separate Account S-A1 (Security Life S-A1). Security Life S- A1 (formerly Southland Separate Account A1) (File No. 811-08976) was originally established by Southland in 1994 in accordance with the laws of the State of Texas to support certain Contracts. The Contract described in the following registration statement will be affected by the Substitutions (File No. 333-119439). Applicants, as authorized by Rule 0-4 under the 1940 Act, incorporate by reference each of the above-referenced files to the extent necessary to support and supplement the descriptions and representations set out in this Application. Each Account is administered and accounted for as part of the general business of the Company of which it is a part. The assets of each Account attributable to the Contracts issued through it are owned by each Company but are held separately from all other assets of that Company for the benefit of the owners of, and persons entitled to benefits under such Contracts. Pursuant to applicable state insurance law and to the extent provided in the Contracts, such assets are not chargeable with liabilities arising out of any other business that each Company may conduct. Income, if any, gains and losses, realized or unrealized, from each Account are credited to or charged against the assets of that Account without regard to other income, gains or losses of its Company or any of its other segregated asset accounts. Each Account is a separate account as defined by Rule 0-1(e) under the 1940 Act. Each Account is divided into subaccounts, each of which invests exclusively in shares of one registered open-end management investment company portfolio, which include the Existing Funds or another registered open-end management investment company. Each registered open- end management investment company portfolio has its own distinct investment objective(s) and policies. Income, gains and losses, realized or unrealized, of a portfolio are credited to or charged against the corresponding subaccount of each Account without regard to any other income, gains or losses of the applicable Company. To the extent provided in the Contracts, assets equal to the reserves and other contract liabilities with respect to an Account are not chargeable with liabilities arising out of any other business of the Company that is the depositor of the Account. Each of the prospectuses for the Contracts discloses that the issuing Company reserves the right, subject to Commission approval and compliance with applicable law, to substitute shares of another registered open-end management investment company for shares of a registered open-end management investment company held by a subaccount of an Account whenever the Company, in its judgment, determines that a portfolio no longer suits the purpose of the Contract. C. The Replacement Funds. The Replacement Funds are series of Voya Variable Portfolios, Inc. Effective May 1, 2014, Voya Variable Portfolios, Inc. changed its name from ING Variable Portfolios, Inc. in relation to the overall rebranding of Voya and its subsidiaries mentioned above. More information about each Replacement Funds fees and expenses, 6 investment objective and policies and historical performance can be found in the Section IV B. below. Voya Variable Portfolios, Inc. (“Voya Variable Portfolios”). Voya Variable Portfolios, formerly known as Aetna Variable Portfolios, Inc., was organized as a Maryland Corporation in 1996. Voya Variable Portfolios is registered under the 1940 Act as an open-end management investment company (File No. 811-05173). It is a series registered open-end management investment company as defined by Rule 18f-2 under the 1940 Act, and a separate series of shares of beneficial interest is issued in connection with each series. Each series is currently offered by prospectuses dated May 1, 2014. Voya Variable Portfolios has registered these shares under the Securities Act of 1933 on Form N-1A (File No. 333-05173) which was last updated in an effective amendment to the registration statement filed on April 28, 2014. 2 Voya Investments, LLC (“Voya Investments”), an Arizona limited liability company and an SEC registered investment adviser, serves as the investment adviser to each Replacement Fund. Voya Investments maintains its offices at 7337 East Doubletree Ranch Road, Scottsdale, Arizona 85258. Effective May 1, 2014, Voya Investments changed its name from ING Investments, LLC in relation to the overall rebranding of Voya and its subsidiaries mentioned above. Voya Investments, subject to the direction of Voya Variable Portfolios Board of Directors (the “Board”), has overall responsibility for the management of each Replacement Fund. Voya Investments provides or oversees all investment advisory and portfolio management services for each Replacement Fund and assists in managing and supervising all aspects of the general day-to-day business activities and operations of each Replacement Fund, including custodial, transfer agency, dividend disbursing, accounting, auditing, compliance and related services. Voya Investments delegates to a sub-adviser the responsibility for day-to-day management of the investments of each Replacement Fund, subject to the Voya Investment’s oversight. Voya Investments also recommends the appointment of additional or replacement sub-advisers to the Board. For its services, Voya Investments receives advisory fees from each Replacement Fund. This fee is calculated for each series based on a percentage of its average net assets. From this advisory fee Voya Investments pays the fees of all subadvisers. The following series of Voya Variable Portfolios will be used as Replacement Funds: a. Voya Russell Large Cap Value Index Portfolio – Class I 3 b. Voya Russell Large Cap Value Index Portfolio – Class S 3 c. Voya Russell Large Cap Index Portfolio – Class I 3 d. Voya Russell Large Cap Growth Index Portfolio – Class I 3 2 Applicants, as authorized by Rule 0-4 under the 1940 Act, incorporate this file by reference to the extent necessary to support and supplement the descriptions and representations set out in this Application. 3 As part of the overall rebranding of Voya and its subsidiaries, effective May 1, 2014, the Voya Russell Large Cap Value Index Portfolio, the Voya Russell Large Cap Index Portfolio and the Voya Russell Large Cap Growth Index Portfolio changed names from the ING Russell Large Cap Value Index Portfolio, the ING Russell Large Cap Index Portfolio and the ING Russell Large Cap Growth Index Portfolio, respectively. 7 D. The Existing Funds. The funds to be replaced with a Replacement Fund are listed below. More information about the Existing Funds’ fees and expenses, investment objective and policies and historical performance can be found in the Section IV B. below. 1. Legg Mason Partners Variable Equity Trust. The Legg Mason Partners Variable Equity Trust is organized as a Maryland statutory trust and registered under the 1940 Act as a registered open-end management investment company (File No. 811-22128). It is a series registered open-end management investment company as defined by Rule 18f-2 under the 1940 Act, and a separate series of shares of beneficial interest is issued in connection with each series. One such series, the ClearBridge Variable Large Cap Value Portfolio is currently offered by prospectus dated May 1, 2014. The Legg Mason Partners Variable Equity Trust is registered under the Securities Act of 1933 on Form N-1A (File No. 333-91278), which was last updated in an effective amendment to the registration statement filed on April 21, 2014. 4 Legg Mason Partners Fund Advisor, LLC (“LMPFA”) is the investment manager for the ClearBridge Variable Large Cap Value Portfolio. LMPFA is an investment adviser registered under the Advisers Act and maintains its offices at 620 Eighth Avenue, New York, New York 10018. LMPFA provides administrative and certain oversight services to the ClearBridge Variable Large Cap Value Portfolio. ClearBridge Investments, LLC (“ClearBridge”), an affiliate of LMPFA, provides the day- to-day portfolio management of the ClearBridge Variable Large Cap Value Portfolio, except for the management of cash and short-term instruments. ClearBridge is an investment adviser registered under the Advisers Act. Western Asset Management Company (“Western Asset”) manages the ClearBridge Variable Large Cap Value Portfolio’s cash and short-term instruments. Western Asset is an affiliate of LMPFA and ClearBridge and an investment adviser registered under the Advisers Act. The ClearBridge Variable Large Cap Value Portfolio is designated as an Existing Fund in this Application. 2. Fidelity Variable Insurance Products Fund . The Variable Insurance Products Fund is organized as a Massachusetts business trust and registered under the 1940 Act as an open-end management investment company (File No. 811-03329). It is a series registered open- end management investment company as defined by Rule 18f-2 under the 1940 Act, and a separate series of shares of beneficial interest is issued in connection with each series. Each series is currently offered by prospectus dated April 30, 2014. The Variable Insurance Products Fund is registered under the Securities Act of 1933 on Form N-1A (File No. 002-75010) which was last updated in effective amendments to the registration statements filed on April 21, 2014. 5 Fidelity Management & Research Company (“FMR”) serves as the investment adviser for each of the Fidelity Variable Insurance Products Funds. FMR has overall responsibility for directing each Fidelity Variable Insurance Products Fund’s investments and is an investment 4 Applicants, as authorized by Rule 0-4 under the 1940 Act, incorporate this file by reference to the extent necessary to support and supplement the descriptions and representations set out in this Application. 5 Applicants, as authorized by Rule 0-4 under the 1940 Act, incorporate this file by reference to the extent necessary to support and supplement the descriptions and representations set out in this Application. 8 adviser registered under the Advisers Act. FMR maintains its offices at One Federal Street, Boston, Massachusetts 02110. FMR Co., Inc. (“FMRC”) serves as the sub-adviser for the Fidelity VIP Equity-Income Portfolio, with day-to-day responsibility for choosing investments for the Fidelity VIP Equity- Income Portfolio. FMRC is an affiliate of FMR and an investment adviser registered under the Advisers Act. The Fidelity VIP Equity-Income Portfolio is designated as an Existing Fund in this Application. 3. Invesco Variable Insurance Funds. Invesco Variable Insurance Funds is a Delaware statutory trust and registered under the 1940 Act as an open-end management investment company (File No. 811-07452). It is a series registered open-end management investment company as defined by Rule 18f-2 under the 1940 Act, and a separate series of shares of beneficial interest is issued in connection with each series. Each affected series is currently offered by prospectus dated April 30, 2014. The Invesco Variable insurance Funds is registered under the Securities Act of 1933 on Form N-1A (File No. 033-57340) which was last updated in an effective amendment to the registration statement filed on April 24, 2014. 6 Invesco Advisers, Inc. serves as the investment adviser for each series of the Invesco Variable Insurance Funds. Invesco Advisers, Inc. is an investment adviser registered under the Advisers Act and maintains its offices at 1555 Peachtree Street, N.E., Atlanta, Georgia 30309. The Invesco VI Core Equity Fund and the Invesco VI American Franchise Fund are designated as Existing Funds in this Application. 4. Pioneer Variable Contracts Trust . The Pioneer Variable Contracts Trust is organized as a Massachusetts trust and registered under the 1940 Act as an open-end management investment company (File No. 811-08786). It is a series registered open-end management investment company as defined by Rule 18f-2 under the 1940 Act, and a separate series of shares of beneficial interest is issued in connection with each series. Each affected series is currently offered by prospectus dated May 1, 2014. The Pioneer Variable Contracts Trust is registered under the Securities Act of 1933 on Form N-1A (File No. 033-84546) which was last updated in an effective amendment to the registration statement filed on April 30, 2014. 7 Pioneer Investment Management, Inc. serves as the investment adviser for each series of the Pioneer Variable Contracts Trust. Pioneer Investment Management, Inc. is an investment adviser registered under the Advisers Act and maintains its offices at 60 State Street, Boston, Massachusetts 02109. The Pioneer Equity Income VCT Portfolio is designated as an Existing Fund in this Application. 6 Applicants, as authorized by Rule 0-4 under the 1940 Act, incorporate this file by reference to the extent necessary to support and supplement the descriptions and representations set out in this Application. 7 Applicants, as authorized by Rule 0-4 under the 1940 Act, incorporate this file by reference to the extent necessary to support and supplement the descriptions and representations set out in this Application. 9 E. The Contracts. The terms and conditions, including charges and expenses, applicable to each Contract are described in the registration statements filed with the SEC for each. 8 The Contracts are issued as individual variable annuity contracts. As each Contract is structured, owners of the Contract (each a “Contract Owner”) may select one or more of the investment options available under the Contract by allocating premiums and transferring account value to that subaccount of the relevant Account that corresponds to the investment option desired. Thereafter, the account value of the Contract Owner will vary based on the investment experience of the selected subaccount(s). Generally, a Contract Owner may, during the life of each Contract, make unlimited transfers of account values among the subaccounts available under the Contract, subject to any administrative and/or transfer fees applicable under the Contracts and any limits related to frequent or disruptive transfers. III - DESCRIPTION OF THE PROPOSED SUBSTITUTIONS AND THE RELIEF REQUESTED A. Summary of the Proposed Substitutions. Subject to the approval of the Commission under Section 26(c) of the 1940 Act, Applicants propose, as set forth in the following chart, to substitute shares of the Replacement Funds for those of the Existing Funds and transfer cash to the Replacement Funds . Existing Fund Replacement Fund Accounts Holding Existing Fund Assets 1 ClearBridge Variable Large Voya Russell Large Cap Voya Insurance B, Voya Cap Value Portfolio – Class I Value Index Portfolio – Insurance EQ, ReliaStar NY- Class I B 2 Fidelity VIP Equity-Income Voya Russell Large Cap Voya Insurance B, Voya Portfolio – Initial Class Value Index Portfolio – Insurance EQ, ReliaStar NY- Class I B, Voya Retirement B, Voya Retirement I, Security Life Fidelity VIP Equity-Income Voya Russell Large Cap S-A1 Portfolio – Service 2 Class Value Index Portfolio – Class S 3 Invesco VI Core Equity Fund Voya Russell Large Cap Security Life A1, Security – Class I Index Portfolio – Class S Life S-A1 4 Invesco VI American Voya Russell Large Cap Voya Insurance B, ReliaStar Franchise Fund – Class I Growth Index Portfolio – NY-B Class S 5 Pioneer Equity Income VCT Voya Russell Large Cap Voya Insurance B, ReliaStar Portfolio – Class II Value Index Portfolio – NY-B Class S No brokerage commissions, fees or other remuneration will be paid by any Existing Fund, Replacement Fund or any Contract Owner in connection with the Substitutions. With respect to the Existing Funds, the Applicants have determined that the investment objectives and the investment policies of the Replacement Funds are similar to those of the corresponding Existing Funds, or each Replacement Fund’s underlying portfolio construction 8 See Section II. B. above . 10 and investment results are similar to those of the Existing Fund, and therefore the fundamental objectives, risk and performance expectations of those Contract Owners with interests in subaccounts of the Existing Funds (individually, an “Affected Contract Owner” and, collectively, “Affected Contract Owners”) will continue to be met after the Substitutions. Additionally, as is detailed below, the overall expenses of the Replacement Funds are less than those of the corresponding Existing Funds. Applicants believe that, because the Replacement Funds will be offered over a substantially larger asset base than the Existing Funds, there is a potential that Affected Contract Owners will, over time, realize the benefits from additional economies of scale with respect to the advisory fees. B. Purposes of the Proposed Substitutions. The principal purposes of the Substitutions are as follows: 1. Implement Business Plan . The Substitutions are another step in the Companies’ overall business plan to make the Contracts more competitive (and thus more attractive to customers) and more efficient to administer and oversee. This plan involves providing funds available through the Contracts that meet certain performance, risk and pricing guidelines. 2. Influence . The Substitutions will replace unaffiliated funds with funds that are advised and sub-advised by affiliates of the Companies. Additionally, the Replacement Funds will only be available through variable insurance products offered by the Companies or their affiliated insurance companies. Consequently, the Board of the Replacement Funds has greater sensitivity to the needs of Contract Owners. The Substitutions will provide the Companies with more influence over the administrative aspects of the funds offered through the Contracts. Influence is important because changes to the funds offered through the Contracts often result in costly, off-cycle communications and mailing to Contract Owners. These changes may include changes in fund management, changes in investment style and/or policies and changes resulting from economic conditions or regulatory events. Currently, if the Companies or their Contract Owners object to any such changes, the only recourse the Companies have is to propose substitution of another fund. Substitutions involve extensive review, regulatory approvals and significant time and expense. For affiliated funds, there is greater influence over the pace and timing of such changes. Additionally, issues involving poor performance, the inability of the sub-adviser to properly manage the fund’s assets and other matters affecting the qualification of a fund’s sub-adviser may be solved by the adviser removing the sub-adviser. Under the manager- of-managers exemptive relief granted to the certain ING fund families and relied upon by Voya Variable Portfolios, Inc., 9 a vote of the shareholders is not necessary to change a sub-adviser, except for changes involving certain affiliated sub-advisers. Notwithstanding, after the Effective Date of the Substitutions the Applicants agree not to change a Replacement Fund’s sub-adviser without first obtaining shareholder approval of either (1) the sub-adviser change or (2) the parties continued ability to rely on their manager-of-managers relief. The Companies believe that the Substitutions will enable them to exercise more influence over the management and administration of the funds offered through their Contracts, thereby reducing costs and customer confusion. The added influence will give each Company the ability 9 Investment Company Act of 1940 Release No. 30603 (July 22, 2013). 11 to react more quickly to the changes and problems it encounters in its oversight of the funds which are available in its Contracts. 3. Reduction of Costs. The replacement of the Existing Funds, which are managed by unaffiliated investment advisers, with the Replacement Funds which are managed by affiliated investment advisers will allow the Companies to reduce costs by consolidating administration of the Replacement Funds with its other funds. Changes by the Existing Funds now come unexpectedly and may require product amendments, regulatory filings and/or immediate notification to Contract Owners. Such changes can be better planned or anticipated for the Replacement Funds so that costs are reduced by including the changes with other routine regulatory filings and mailings regularly sent to Contract Owners. 4. Due Diligence. The Companies have an on-going fund due diligence process through which they select, evaluate and monitor the funds available through the Contracts. This process contributes to the Companies ability to offer competitive products and services and assist their customers in meeting their financial goals. The Substitutions will allow the Companies to respond to expense, performance and management matters that they have identified in their due diligence review of the funds available through the Contracts. C. Implementation. Applicants will affect the Substitutions as soon as practicable following the issuance of the requested order. As of the effective date of the Substitutions (Effective Date), shares of the Existing Funds will be redeemed for cash. The Companies, on behalf of each Existing Fund subaccount of each relevant Account, will simultaneously place a redemption request with each Existing Fund and a purchase order with the corresponding Replacement Fund so that the purchase of Replacement Fund shares will be for the exact amount of the redemption proceeds. Thus, Contract values will remain fully invested at all times. The proceeds of such redemptions will then be used to purchase the appropriate number of shares of the applicable Replacement Fund. The Substitutions will take place at relative net asset value (in accordance with Rule 22c- 1 under the 1940 Act) with no change in the amount of any Affected Contract Owners contract value, cash value, accumulation value, account value or death benefit or in dollar value of his or her investment in the applicable Accounts. No brokerage commissions, fees or other remuneration will be paid by either the Existing Funds or the Replacement Funds or by Affected Contract Owners in connection with the Substitutions. The transaction comprising the Substitutions will be consistent with the policies of each registered open-end management investment company involved and with the general purposes of the 1940 Act. Affected Contract Owners will not incur any fees or charges as a result of the Substitutions nor will their rights or the Companies obligations under the Contracts be altered in any way. The Companies or their affiliates will pay all expenses and transaction costs of the Substitutions, including legal and accounting expenses, any applicable brokerage expenses, and other fees and expenses. In addition, the Substitutions will not impose any tax liability on Affected Contract Owners. The Substitutions will not cause the Contract fees and charges currently being paid by Affected Contract Owners to be greater after the Substitutions than before the Substitutions. Also, as described more fully below, after notification of the Substitutions and for 30 days after the Effective Date, Affected Contract Owners may reallocate the subaccount value of the Existing Funds to any other investment option available under their Contract without incurring any administrative costs or allocation (transfer) charges. 12 All Affected Contract Owners were notified of this Application by means of supplements to the Contract prospectuses shortly after the date the Application was first filed with the Commission. Among other information regarding the Substitutions, the supplements will inform Affected Contract Owners that beginning on the date of the supplements the Companies will not exercise any rights reserved by them under the Contracts to impose restrictions or fees on transfers from an Existing Fund (other than restrictions related to frequent or disruptive transfers) until at least 30 days after the Effective Date of the Substitutions. Following the date the order requested by this Application is issued, but before the Effective Date, Affected Contract Owners will receive a second supplement to the Contract prospectuses setting forth the Effective Date and advising Affected Contract Owners of their right, if they so choose, at any time prior to the Effective Date, to reallocate or withdraw accumulated value in the Existing Fund subaccounts under their Contracts or otherwise terminate their interest therein in accordance with the terms and conditions of their Contracts. If Affected Contract Owners reallocate account value prior to the Effective Date or within 30 days after the Effective Date, there will be no charge for the reallocation of accumulated value from the Existing Fund subaccounts and the reallocation will not count as a transfer when imposing any applicable restriction or limit under the Contract on transfers. The Companies will not exercise any right they may have under the Contracts to impose additional restrictions or fees on transfers from an Existing Fund under the Contracts (other than restrictions related to frequent or disruptive transfers) for a period of at least 30 days following the Effective Date of the Substitutions. Additionally, all Affected Contract Owners will be sent prospectuses of the applicable Replacement Funds before the Effective Date. Within five (5) business days after the Effective Date, Affected Contract Owners will be sent a written confirmation (“Post-Substitution Confirmation”) indicating that shares of the Existing Funds have been redeemed and that the shares of the corresponding Replacement Fund have been substituted. The Post-Substitution Confirmation will show how the allocation of the Contract Owner’s account value before and immediately following the Substitutions have changed as a result of the Substitutions and detail the transactions effected on behalf of the respective Affected Contract Owner because of the Substitutions. D. Relief Requested. Applicants request that the Commission issue an order pursuant to Section 26(c) of the 1940 Act approving the Substitutions. IV - APPLICANTS’ ANALYSIS IN SUPPORT OF REQUEST FOR AN ORDER PURSUANT TO SECTION 26(c) OF THE 1940 ACT A. Relevant Statutory Provisions. Section 26(c) of the 1940 Act prohibits any depositor or trustee of a unit investment trust that invests exclusively in the securities of a single issuer from substituting the securities of another issuer without the approval of the Commission. Section 26(c) provides that such approval shall be granted by order of the Commission, if the evidence establishes that the substitution is consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act. Section 26(c) was added to the 1940 Act by the Investment Company Amendments Act of 1970 then as Section 26(b). Prior to enactment of the 1970 amendments, a depositor of a unit investment trust could substitute new securities for those held by the trust by notifying the trust’s security holders of the substitution within five days of the substitution. In 1966, the Commission, concerned with the high sales charges then common to most unit investment trusts 13 and the disadvantageous position in which such charges placed investors who did not want to remain invested in the substituted fund, 10 recommended that Section 26 be amended to require that a proposed substitution of the underlying investments of a trust receive prior Commission approval. 11 Congress responded to the Commission’s concerns by enacting Section 26(b) to require that the Commission approve all substitutions by the depositor of investments held by unit investment trusts. The Senate Report on the bill explained the purpose of the amendment as follows: The proposed amendment recognizes that in case of the unit investment trust holding the securities of a single issuer notification to shareholders does not provide adequate protection since the only relief available to shareholders, if dissatisfied, would be to redeem their shares. A shareholder who redeems and reinvests the proceeds in another unit investment trust or in an open-end company would under most circumstances be subject to a new sales load. The proposed amendment would close this gap in shareholder protection by providing for Commission approval of the substitution. The Commission would be required to issue an order approving the substitution if it finds the substitution consistent with the protection of investors and provisions of the 1940 Act. 12 The substitution of shares held by each Account, as described above, appears to involve a substitution of securities within the meaning of Section 26(c) of the 1940 Act. 13 Applicants therefore request an order from the Commission pursuant to Section 26(c) approving the Substitutions. B. Comparison of Fees and Expenses, Investment Objectives, Strategies and Risks, Expense Ratios and Total Return. At the time of the Substitutions the overall fees and expenses of the Replacement Funds will be less than those assessed by the Existing Funds. 14 10 In the years leading up to its 1966 recommendation, the Commission took the position that the substitution of portfolio securities of a unit investment trust constituted an offer of exchange under Section 11 of the 1940 Act requiring prior Commission approval. The Commission proposed Section 26(b) in order to specifically address substitutions by unit investment trusts that previously had been scrutinized under Section 11 of the 1940 Act. See House Committee Interstate and Foreign Commerce, Report on the Securities and Exchange Commission on Public Policy Implications of Investment Company Growth, H.R. Rep. No. 2337, 89 th Cong., 2d Sess. 337 (1966). 11 See id. 12 S. Rep. No. 184, 91 st Cong. 1 st Sess. 41 (1969), reprinted in 1970 U.S. Code Cong. & Admin. News 4897, 4936 (1970). 13 While Section 26(b), by its terms, applies only to a unit investment trust holding the securities of one issuer, the Commission has interpreted Section 26(b) to apply to “a substitution of securities in any subaccount of a registered separate account.” Adoption of Permanent Exemptions from Certain Provisions of the Investment Company Act of 1940 for Registered Separate Accounts and Other Persons , Investment Company Act Rel. No. 12678 (Sept. 21, 1982) (emphasis added). 14 For two years following the implementation of the Substitution described herein, the net annual expenses of each Replacement Fund will not exceed the net annual expenses of each corresponding Existing Fund as of August 31, 2014. To achieve this limitation, the Replacement Funds’ investment adviser will waive fees or reimburse the Replacement Fund in certain amounts to maintain expenses at or below the limit. In addition, the Companies will not increase the Contract fees and charges, including the asset based charges such as mortality and expense risk charges deducted from the subaccounts, which would otherwise be assessed under the terms of the Contracts for a period of at least two years following the Substitution. 14 Furthermore, each Replacement Fund has investment objectives and investment strategies that are similar to those of the corresponding Existing Fund, or each Replacement Fund’s underlying portfolio construction and investment results are similar to those of the corresponding Existing Fund. Accordingly, the Applicants believe that the fundamental investment objectives, risk and performance expectations of the Affected Contract Owners will continue to be met after the Substitutions. Applicants generally submit that the Substitutions meet the standards that the Commission and its staff have applied to similar substitutions that have been approved in the past. 15 Comparative information regarding fees and expenses (including management fee breakpoints), 16 investment objectives and strategies, expense ratios and total return for the proposed Substitutions is as follows. 15 See , e.g . Lincoln National Life Company, et al. , (File No. 812-14063), Investment Company Act Release No. 30517 (May 14, 2013)(Order); AXA Equitable Life Insurance Company, et al., (File No. 812-14036), Investment Company Act Release No. 30405 (February 26, 2013)(Order); New York Life Insurance and Annuity Corporation, et al ., (File No. 812-13903), Investment Company Act Release No. 29947 (February 14, 2012)(Order); Allianz Life Insurance Company of North America, et al ., (File No. 812-13821), Investment Company Act Release No. 29716 (July 6, 2011)(Order); AXA Equitable Life Insurance Company, et al ., (File No. 812-13686), Investment Company Act Release No. 29372 (July 29, 2010)(Order); Nationwide Life Insurance Company, et al ., (File No. 812-13495), Investment Company Act Release No 28815 (July 8, 2009)(Order); Riversource Life Insurance Company, et al ., (File No. 812-13492), Investment Company Act Release No. 28575 (December 30, 2008)(Order); ING USA Annuity and Life Insurance Company, et al., (File No. 812-13466), Investment Company Act Release No. 28285 (May 23, 2008) (Order); ING Life Insurance and Annuity Company, et al., (File No. 812-13361), Investment Company Act Release No. 27885 (July 16, 2007) (Order); ING Life Insurance and Annuity Company, et al., (File No. 812-13260), Investment Company Act Release No. 27445 (August 15, 2006) (Order); ING USA Annuity and Life Insurance Company, et al., (File No. 812-13148), Investment Company Act Release No. 27052 (August 30, 2005) (Order); ING Life Insurance and Annuity Company, et al., (File No. 812-13101), Investment Company Act Release No. 26711 (December 20, 2004) (Order); Security Life of Denver Insurance Company, et al., (File No. 812-11010), Investment Company Act Release No. 23291 (June 29, 1998) (Order). 16 The tables show the operating expenses for the Replacement Fund and the Existing Fund as a ratio of expenses to average daily net assets. The fees and expenses of the Replacement Fund and the Existing Fund are based on net assets as of August 31, 2014. 15 1. Voya Russell Large Cap Value Index Portfolio for the ClearBridge Variable Large Cap Value Portfolio. a. Fees and Expenses. The comparative fees and expenses for each fund in this proposed substitution as of August 31, 2014, are as follows: Total Net Management Distribution Administrative Other Annual Expense Annual Fees (12b-1) Fees Service Fee Expenses Expenses Waivers Expenses Replacement Fund · Voya Russell Large Cap Value Index Portfolio – Class I 0.45% None 0.10% 0.04% 0.60% * 0.10% 0.50% Existing Fund · ClearBridge Variable Large Cap Value Portfolio – Class I 0.65% None None 0.08% 0.73% None 0.73% *Includes 0.01% of acquired fund fees and expenses. b. Breakpoint Information. The comparative management fee breakpoint information for each fund in this proposed substitution is as follows: Existing Fund Replacement Fund ClearBridge Variable Large Cap Value Voya Russell Large Cap Value Index Portfolio Portfolio Total Net Expenses: 0.73% - Class I Total Net Expenses: 0.50% - Class I Management Fee: 0.65% Management Fee: 0.45% Management Fee Breakpoints Management Fee Breakpoints 0.65% First $350 million 0.45% First $250 million 0.55% Next $150 million 0.35% Next $250 million 0.525% Next $250 million 0.30% Thereafter 0.50% Next $250 million 0.45% Over $1 billion c. Investment Objectives, Strategies and Risks. Existing Fund Replacement Fund ClearBridge Variable Large Cap Value Voya Russell Large Cap Value Index Portfolio Portfolio Investment Objective – Investment Objective – The fund seeks long-term growth of capital as its The Portfolio seeks investment results (before primary investment objective. Current income is fees and expenses) that correspond to the total a secondary objective. return (which includes capital appreciation and income) of the Russell Top 200 ® Value Index 16 (Index). Principal Investment Strategies  Principal Investment Strategies  Under normal circumstances, the fund invests at Under normal market conditions, the Portfolio least 80% of its net assets, plus borrowings for invests at least 80% of its net assets (plus investment purposes, if any, in equity securities, borrowings for investment purposes) in equity or other investments with similar economic securities of companies, which are at the time of characteristics, of companies with large market purchase, included in the Index; convertible capitalizations. securities that are convertible into stocks included in the Index; other derivatives whose economic returns are, by design, closely equivalent to the returns of the Index or its components; and exchange-traded funds. The Portfolio will provide shareholders with at least 60 days prior notice of any change in this investment policy. Under normal market conditions, the Portfolio invests all, or substantially all of its assets in these securities. The Portfolio may invest in other investment companies to the extent permitted under the Investment Company Act of 1940, as amended, and the rules, regulations, and exemptive orders thereunder (1940 Act). The Portfolio currently invests principally in common stocks and employs a passive management approach designed to track the performance of the Index. The Index is an unmanaged index that measures the performance of the especially large cap segment of the U.S. equities universe represented by stocks in the largest 200 by market cap that exhibit value characteristics. The Index includes those Russell Top 200 ® Index companies that exhibit value characteristics, including lower price-to-book ratios and lower forecasted growth values. As of December 31, 2013, the smallest company in the Index had a market capitalization of $3 billion and the largest company had a market capitalization of $500.7 billion. As of February 28, 2014, a portion of the Index was concentrated in the financials sector and portions of the Index were focused in the energy sector (including the oil, gas, and consumable fuels industry) and the health care sector. 17 The Portfolio may not always hold all of the same securities as the Index. The Portfolio may also invest in stock index futures and other derivatives as a substitute for the sale or purchase of securities in the Index and to provide equity exposure to the Portfolio’s cash position. Although the Portfolio attempts to track, as closely as possible, the performance of the Index, the Portfolio does not always perform exactly like the Index. Unlike the Index, the Portfolio has operating expenses and transaction costs and therefore has a performance disadvantage versus the Index. The sub-adviser (“Sub-Adviser”) may sell a security when the security’s percentage weighting in the Index is reduced, when the security is removed from the Index, or for other reasons. The Portfolio may lend portfolio securities on a short-term or long-term basis, up to 33 1 / 3 % of its total assets. Principal Risks – Principal Risks – Risk is inherent in all investing. There is no An investor could lose money on an investment assurance that the fund will meet its investment in the Portfolio. Any of the following risks, objective. The value of an investment in the among others, could affect Portfolio fund, as well as the amount of return an investor performance or cause the Portfolio to lose receives on their investment, may fluctuate money or to underperform market averages of significantly. An investor may lose part or all of other funds. their investment in the fund or their investment may not perform as well as other similar Company. The price of a given company’s investments. The fund may take temporary stock could decline or underperform for many defensive positions; in such a case, the fund will reasons including, among others, poor not be pursuing its principal investment management, financial problems, or business strategies. The following is a summary challenges. If a company declares bankruptcy or description of certain risks of investing in the becomes insolvent, its stock could become fund. worthless. Stock market and equity securities risk. The Concentration. To the extent that the securities markets are volatile and the market Portfolio’s index “concentrates,” as that term is prices of the fund’s securities may decline defined in the 1940 Act, in the securities of a generally. Securities fluctuate in price based on particular industry or group of industries or a changes in a company’s financial condition and single country or region, the Portfolio will overall market and economic conditions. If the concentrate its investments to approximately the market prices of the securities owned by the fund same extent as the Index. As a result, the fall, the value of an investment in the fund will Portfolio may be subject to greater market 18 decline. fluctuation than a fund which has securities representing a broader range of investment Recent market events risk. The global financial alternatives. If securities in which the Portfolio crisis that began in 2008 has caused a significant concentrates fall out of favor, the Portfolio could decline in the value and liquidity of many underperform funds that have greater securities and unprecedented volatility in the diversification. markets. In response to the crisis, the U.S. government and the Federal Reserve, as well as Convertible Securities. Convertible securities certain foreign governments and their central are securities that are convertible into or banks have taken steps to support financial exercisable for common stocks at a stated price markets, including by keeping interest rates at or rate. Convertible securities are subject to the historically low levels. More recently, the usual risks associated with debt securities, such Federal Reserve has reduced its market support as interest rate and credit risk. In addition, activities. Further reduction or withdrawal of this because convertible securities react to changes in support, failure of efforts in response to the the value of the stocks into which they convert, crisis, or investor perception that such efforts are they are subject to market risk. not succeeding could negatively affect financial markets generally as well as result in higher Credit. Prices of bonds and other debt interest rates, increase market volatility and instruments can fall if the issuer’s actual or reduce the value and liquidity of certain perceived financial health deteriorates, whether securities. because of broad economic or issuer-specific reasons. In certain cases, the issuer could be late This environment could make identifying in paying interest or principal, or could fail to investment risks and opportunities especially pay altogether. difficult for the subadviser, and whether or not the fund invests in securities of issuers located in Derivative Instruments. Derivative or with significant exposure to countries instruments are subject to a number of risks, experiencing economic and financial difficulties, including the risk of changes in the market price the value and liquidity of the fund’s investments of the underlying securities, credit risk with may be negatively affected. In addition, policy respect to the counterparty, risk of loss due to and legislative changes in the United States and changes in interest rates and liquidity risk. The in other countries are affecting many aspects of use of certain derivatives may also have a financial regulation. The impact of these changes leveraging effect which may increase the on the markets, and the practical implications for volatility of the Portfolio and reduce its returns. market participants, may not be fully known for Derivatives may not perform as expected, so the some time. Portfolio may not realize the intended benefits. When used for hedging, the change in value of a Issuer risk. The value of a security can go up or derivative may not correlate as expected with the down more than the market as a whole and can currency, security or other risk being hedged. In perform differently from the value of the market addition, given their complexity, derivatives as a whole, often due to disappointing earnings expose the Portfolio to the risk of improper reports by the issuer, unsuccessful products or valuation. services, loss of major customers, major litigation against the issuer or changes in Focused Investing. To the extent that the government regulations affecting the issuer or Portfolio invests a substantial portion of its the competitive environment. The fund may assets in a particular industry, sector, market experience a substantial or complete loss on an segment, or geographical area, its investments individual security. Historically, the prices of will be sensitive to developments in that 19 securities of small and medium capitalization industry, sector, market segment, or companies have generally gone up or down more geographical area. The Portfolio assumes the than those of large capitalization companies, risk that changing economic conditions; although even large capitalization companies changing political or regulatory conditions; or may fall out of favor with investors. natural and other disasters affecting the particular industry, sector, market segment, or Large capitalization company risk. Large geographical area in which the Portfolio focuses capitalization companies may fall out of favor its investments could have a significant impact with investors. on its investment performance and could ultimately cause the Portfolio to underperform, Liquidity risk. Some assets held by the fund or be more volatile than, other funds that invest may be impossible or difficult to sell, more broadly. particularly during times of market turmoil. These illiquid assets may also be difficult to Index Strategy. The index selected may value. If the fund is forced to sell an illiquid underperform the overall market and the asset to meet redemption requests or other cash Portfolio might fail to track its target index. The needs, the fund may be forced to sell at a loss. correlation between the Portfolio and index performance may be affected by the Portfolio’s Portfolio selection risk. The value of an expenses and the timing of purchases and investment may decrease if the subadviser’s redemptions of the Portfolio’s shares. The judgment about the attractiveness or value of or Portfolio’s actual holdings might not match the market trends affecting a particular security, Index and the Portfolio’s effective exposure to industry, sector or region, or about market index securities at any given time may not equal movements is incorrect. 100%. Value investing risk. The value approach to Interest Rate. With bonds and other fixed rate investing involves the risk that stocks may debt instruments, a rise in interest rates generally remain undervalued. Value stocks may causes values to fall; conversely, values underperform the overall equity market while the generally rise as interest rates fall. The higher market concentrates on growth stocks. Although the credit quality of the instrument, and the the fund will not concentrate its investments in longer its maturity or duration, the more any one industry or industry group, it may, like sensitive it is likely to be to interest rate risk. In many value funds, weight its investments toward the case of inverse securities, the interest rate certain industries, thus increasing its exposure to generally will decrease when the market rate of factors adversely affecting issuers within those interest to which the inverse security is indexed industries. increases. As of the date of this Prospectus, interest rates in the United States are at or near Risk of increase in expenses. An investor’s historic lows, which may increase the Portfolio’s actual costs of investing in the fund may be exposure to risks associated with rising interest higher than the expenses shown in “Annual fund rates. Rising interest rates could have operating expenses” for a variety of reasons. For unpredictable effects on the markets and may example, expense ratios may be higher than expose fixed-income and related markets to those shown if a fee limitation is changed or heightened volatility. For fixed-income terminated or if average net assets decrease. Net securities, an increase in interest rates may lead assets are more likely to decrease and fund to increased redemptions and increased portfolio expense ratios are more likely to increase when turnover, which could reduce liquidity for markets are volatile. certain Portfolio investments, adversely affect values, and increase a Portfolio’s costs. If dealer 20 capacity in fixed-income markets is insufficient for market conditions, it may further inhibit liquidity and increase volatility in the fixed income markets. Liquidity. If a security is illiquid, the Portfolio might be unable to sell the security at a time when the Portfolio’s manager might wish to sell, and the security could have the effect of decreasing the overall level of the Portfolio’s liquidity. Further, the lack of an established secondary market may make it more difficult to value illiquid securities, which could vary from the amount the Portfolio could realize upon disposition. The Portfolio may make investments that become less liquid in response to market developments or adverse investor perception. The Portfolio could lose money if it cannot sell a security at the time and price that would be most beneficial to the Portfolio. Market. Stock prices may be volatile and are affected by the real or perceived impacts of such factors as economic conditions and political events. Stock markets tend to be cyclical, with periods when stock prices generally rise and periods when stock prices generally decline. Any given stock market segment may remain out of favor with investors for a short or long period of time, and stocks as an asset class may underperform bonds or other asset classes during some periods. Additionally, legislative, regulatory or tax policies or developments in these areas may adversely impact the investment techniques available to a manager, add to Portfolio costs and impair the ability of the Portfolio to achieve its investment objectives. Other Investment Companies. The main risk of investing in other investment companies, including exchange-traded funds, is the risk that the value of the securities underlying a registered open-end management investment company might decrease. Because the Portfolio may invest in other investment companies, an investor will pay a proportionate share of the expenses of those other investment companies (including management fees, administration fees, 21 and custodial fees) in addition to the expenses of the Portfolio. Securities Lending. Securities lending involves two primary risks: “investment risk” and “borrower default risk.” Investment risk is the risk that the Portfolio will lose money from the investment of the cash collateral received from the borrower. Borrower default risk is the risk that the Portfolio will lose money due to the failure of a borrower to return a borrowed security in a timely manner. Value Investing. Securities that appear to be undervalued may never appreciate to the extent expected. Further, because the prices of value- oriented securities tend to correlate more closely with economic cycles than growth-oriented securities, they generally are more sensitive to changing economic conditions, such as changes in interest rates, corporate earnings and industrial production. d. Comparison. The Applicants believe that while the Existing Fund and the Replacement Fund are slightly different from each other in the way they characterize their objective, principal investment strategies, benchmarks and risks, fundamentally each is primarily a large cap value equity portfolio that exhibits a high correlation to the other with similar weighted average holdings from a Morningstar style box perspective, risks and investment results. Each falls within the Morningstar Large Value style box. The differences between the Existing Fund and the Replacement Fund are not necessarily larger than one would expect to be exhibited by two portfolios with the same benchmarks, principal investment strategies, and naming conventions, as there is significant investment flexibility within those constraints. The Existing Fund’s investment objective is long-term growth of capital and the secondary objective is current income, and the Replacement Fund seeks to track the Russell Top 200 Value Index. Under normal circumstances, the Existing Fund invests at least 80% of its net assets, plus borrowings for investment purposes, if any, in equity securities, or other investments with similar economic characteristics, of companies with large market capitalizations. The Replacement Fund seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Value Index (“Index”). Under normal market conditions, the Replacement Fund invests at least 80% of its net assets in equity securities of companies, which are at the time of purchase, included in the Index. The Index is an unmanaged index that measures the performance of the especially large cap segment of the U.S. equities universe represented by stocks in the largest 200 by market cap that exhibit value characteristics. The Replacement Fund currently invests principally in common stocks and employs a “passive management” approach designed to track the performance of the Index. 22 With respect to the Existing Fund’s and Replacement Fund’s primary and/or secondary investment objectives, each shares some combination of long-term capital appreciation and current/reasonable income language. The Replacement Fund, as an index fund, does not specifically state either capital appreciation or income in its objective but rather focuses on an index replication due to its passive nature. The passive index it is replicating, however, seeks to generate long-term capital appreciation and also delivers current/reasonable income. In fact, as of August 31, 2014, the current yield on the performance benchmark for the Replacement Fund, the Russell Top 200 Value Index, was 2.27%, higher than the current yield of the performance benchmark for the Existing Fund, the Russell 1000 Value Index, which was 2.17%. Furthermore, while the listed principal investment strategies of the Existing Fund and the Replacement Fund differ in language and breadth, at their core each is required to invest in more than 80% equity securities of a large cap, primarily income producing companies. Although the Replacement Fund seeks to replicate an index, as noted above, the index is consists of equity securities of a large cap and income producing companies. Over 95% of the underlying securities in the index the Replacement Fund seeks to replicate (both by names and by asset weight) pay a dividend. While the Existing Fund and the Replacing Fund are benchmarked to a different index, there is very high overlap in the construction and the returns of those differing indices. The companies that make up the Replacement Fund’s Russell Top 200 Value Index benchmark comprise 69% of the Existing Fund’s Russell 1000 Value Index benchmark. Even though the overlap of these benchmarks is not 100%, there is a high correlation in the returns of these benchmarks over time. Over the past five years there is no less than a 98% correlation in the returns between the Existing Fund’s benchmark and the Replacement Fund’s benchmark. This means that the returns tend to move nearly in lockstep with each other, and this has a similar effect on the actual returns of the Existing Fund and the Replacement Fund. As shown in the performance tables below, the Replacement Portfolio has exhibited similar or better performance to the Existing Portfolio at a meaningfully lower expense ratio. To summarize, while the Existing Fund and the Replacement Fund are slightly different from each other in the way they characterize their objective, principal investment strategies, benchmarks and risks, fundamentally each is primarily a large cap value equity portfolio that exhibits a high correlation to the other such that each Affected Contract Owner’s fundamental investment objectives and risk and return expectations will continue to be met after the Substitution. e. Expense Ratios and Total Return. The net expense ratios and total return figures for each fund in this proposed substitution as of August 31, 2014, are as follows: Net Expense (Inception Date) Ratio 1 Year 3 Years 5 Years 10 Years Since Inception Replacement Fund · Voya Russell Large Cap (05/01/2009) Value Index Portfolio – Class I 0.50% 22.89% 20.72% 14.96% N/A 17.61% 23 Existing Fund · ClearBridge Variable (02/17/1998) Large Cap Value Portfolio – Class I 0.73% 23.19% 21.01% 16.04% 8.26% 7.07% The Replacement Fund has slightly underperformed the Existing Fund over the one, three and five-year periods. The Replacement Fund will, however, allow shareholders to benefit from a significantly lower net expense ratio. Although differences in risks and investment objectives and strategies exist, the Applicants believe that these differences do not introduce Contract Owners to materially greater risks than before the Substitution. f. Post Substitution Net Assets. The estimated net assets of the Voya Russell Large Cap Value Index Portfolio – Class I immediately following the proposed substitution will be approximately $63,616,470. This is based on estimated net assets of the Replacement Fund immediately before the substitution ($51,723,771) plus the corresponding Existing Fund’s actual net assets invested in the Accounts as of August 31, 2014 ($11,892,699). 24 2. Voya Russell Large Cap Value Index Portfolio for Fidelity VIP Equity-Income Portfolio. a. Fees and Expenses. The comparative fees and expenses for each fund in this proposed substitution as of August 31, 2014, are as follows: Total Net Management Distribution Administrative Other Annual Expense Annual Fees (12b-1) Fees Service Fee Expenses Expenses Waivers Expenses Replacement Fund · Voya Russell Large Cap Value Index Portfolio – Class I 0.45% None 0.10% 0.04% 0.60% * 0.10% 0.50% Existing Fund · Fidelity VIP Equity- Income Portfolio – Initial Class 0.45% None None 0.10% 0.57% ** None 0.57% Replacement Fund · Voya Russell Large Cap Value Index Portfolio – Class S 0.45% 0.25% 0.10% 0.04% 0.85% * 0.10% 0.75% Existing Fund · Fidelity VIP Equity- Income Portfolio – Service 2 Class 0.45% 0.25% None 0.10% 0.82% ** None 0.82% *Includes 0.01% of acquired fund fees and expenses. ** Includes 0.02% of acquired fund fees and expenses. b. Breakpoint Information. The comparative management fee breakpoint information for each fund in this proposed substitution is as follows: Existing Fund Replacement Fund Fidelity VIP Equity-Income Portfolio Voya Russell Large Cap Value Index Total Net Expenses: 0.57% - Initial Class Portfolio 0.82% - Service 2 Class Total Net Expenses: 0.50% - Class I 0.75% - Class S Management Fee: 0.45% Management Fee: 0.45% Management Fee Breakpoints for both classes Management Fee Breakpoints for both classes of shares of shares 0.2559% Group Fee Rate* 0.45% First $250 million 0.20% Individual Fund Fee Rate 0.35% Next $250 million 0.4559% Management Fee Rate (sum of 0.30% Thereafter above) 25 * Fidelity calculates a "Group Fee Rate." The group fee rate is based on the monthly average net assets of all of the registered investment companies with which FMR has management contracts. The Group Fee Rate of 0.2559% corresponds to AUM up to $1,374 billion. c. Investment Objectives, Strategies and Risks. Existing Fund Replacement Fund Fidelity VIP Equity-Income Portfolio Voya Russell Large Cap Value Index Portfolio Investment Objective – Investment Objective – The fund seeks reasonable income. The fund will also consider the potential for capital The Portfolio seeks investment results (before appreciation. The fund's goal is to achieve a fees and expenses) that correspond to the total yield which exceeds the composite yield on the return (which includes capital appreciation and securities comprising the S&P 500 ® Index. income) of the Russell Top 200 ® Value Index (“Index”). Principal Investment Strategies – Principal Investment Strategies – Normally invests at least 80% of assets in equity Under normal market conditions, the Portfolio securities. invests at least 80% of its net assets (plus borrowings for investment purposes) in equity Normally invests primarily in income-producing securities of companies, which are at the time of equity securities, which tends to lead to purchase, included in the Index; convertible investments in large cap "value" stocks. securities that are convertible into stocks included in the Index; other derivatives whose Potentially invests in other types of equity economic returns are, by design, closely securities and debt securities, including lower- equivalent to the returns of the Index or its quality debt securities. components; and exchange-traded funds. The Portfolio will provide shareholders with at least Invests in domestic and foreign issuers. 60 days’ prior notice of any change in this investment policy. Under normal market Uses fundamental analysis of factors such as conditions, the Portfolio invests all, or each issuer's financial condition and industry substantially all of its assets in these securities. position, as well as market and economic conditions, to select investments. The Portfolio may invest in other investment companies to the extent permitted under the Potentially uses using covered call options as Investment Company Act of 1940, as amended, tools in managing the fund's assets. and the rules, regulations, and exemptive orders thereunder (“1940 Act”). The Portfolio currently invests principally in common stocks and employs a “passive management” approach designed to track the performance of the Index. 26 The Index is an unmanaged index that measures the performance of the especially large cap segment of the U.S. equities universe represented by stocks in the largest 200 by market cap that exhibit value characteristics. The Index includes those Russell Top 200 ® Index companies that exhibit value characteristics, including lower price-to-book ratios and lower forecasted growth values. As of December 31, 2013, the smallest company in the Index had a market capitalization of $3 billion and the largest company had a market capitalization of $500.7 billion. As of February 28, 2014, a portion of the Index was concentrated in the financials sector and portions of the Index were focused in the energy sector (including the oil, gas, and consumable fuels industry) and the health care sector. The Portfolio may not always hold all of the same securities as the Index. The Portfolio may also invest in stock index futures and other derivatives as a substitute for the sale or purchase of securities in the Index and to provide equity exposure to the Portfolio’s cash position. Although the Portfolio attempts to track, as closely as possible, the performance of the Index, the Portfolio does not always perform exactly like the Index. Unlike the Index, the Portfolio has operating expenses and transaction costs and therefore has a performance disadvantage versus the Index. The sub-adviser (“Sub-Adviser”) may sell a security when the security’s percentage weighting in the Index is reduced, when the security is removed from the Index, or for other reasons. The Portfolio may lend portfolio securities on a short-term or long-term basis, up to 33 1 / 3 % of its total assets. Principal Risks – Principal Risks – Stock Market Volatility. Stock markets are An investor could lose money on an investment volatile and can decline significantly in response in the Portfolio. Any of the following risks, to adverse issuer, political, regulatory, market, or among others, could affect Portfolio 27 economic developments. Different parts of the performance or cause the Portfolio to lose market, including different market sectors, and money or to underperform market averages of different types of securities can react differently other funds. to these developments. Company. The price of a given company’s Interest Rate Changes. Interest rate increases stock could decline or underperform for many can cause the price of a debt security to decrease. reasons including, among others, poor management, financial problems, or business Foreign Exposure. Foreign markets can be challenges. If a company declares bankruptcy or more volatile than the U.S. market due to becomes insolvent, its stock could become increased risks of adverse issuer, political, worthless. regulatory, market, or economic developments and can perform differently from the U.S. Concentration. To the extent that the market. Portfolio’s index “concentrates,” as that term is defined in the 1940 Act, in the securities of a Issuer-Specific Changes. The value of an particular industry or group of industries or a individual security or particular type of security single country or region, the Portfolio will can be more volatile than, and can perform concentrate its investments to approximately the differently from, the market as a whole. Lower- same extent as the Index. As a result, the quality debt securities (those of less than Portfolio may be subject to greater market investment-grade quality, also referred to as high fluctuation than a fund which has securities yield debt securities) and certain types of other representing a broader range of investment securities involve greater risk of default or price alternatives. If securities in which the Portfolio changes due to changes in the credit quality of concentrates fall out of favor, the Portfolio could the issuer. The value of lower-quality debt underperform funds that have greater securities and certain types of other securities diversification. can be more volatile due to increased sensitivity to adverse issuer, political, regulatory, market, or Convertible Securities. Convertible securities economic developments. are securities that are convertible into or exercisable for common stocks at a stated price "Value" Investing. "Value" stocks can perform or rate. Convertible securities are subject to the differently from the market as a whole and other usual risks associated with debt securities, such types of stocks and can continue to be as interest rate and credit risk. In addition, undervalued by the market for long periods of because convertible securities react to changes in time. the value of the stocks into which they convert, they are subject to market risk. An investor could lose money by investing in the fund. Credit. Prices of bonds and other debt instruments can fall if the issuer’s actual or perceived financial health deteriorates, whether because of broad economic or issuer-specific reasons. In certain cases, the issuer could be late in paying interest or principal, or could fail to pay altogether. Derivative Instruments. Derivative instruments are subject to a number of risks, including the risk of changes in the market price 28 of the underlying securities, credit risk with respect to the counterparty, risk of loss due to changes in interest rates and liquidity risk. The use of certain derivatives may also have a leveraging effect which may increase the volatility of the Portfolio and reduce its returns. Derivatives may not perform as expected, so the Portfolio may not realize the intended benefits. When used for hedging, the change in value of a derivative may not correlate as expected with the currency, security or other risk being hedged. In addition, given their complexity, derivatives expose the Portfolio to the risk of improper valuation. Focused Investing. To the extent that the Portfolio invests a substantial portion of its assets in a particular industry, sector, market segment, or geographical area, its investments will be sensitive to developments in that industry, sector, market segment, or geographical area. The Portfolio assumes the risk that changing economic conditions; changing political or regulatory conditions; or natural and other disasters affecting the particular industry, sector, market segment, or geographical area in which the Portfolio focuses its investments could have a significant impact on its investment performance and could ultimately cause the Portfolio to underperform, or be more volatile than, other funds that invest more broadly. Index Strategy. The index selected may underperform the overall market and the Portfolio might fail to track its target index. The correlation between the Portfolio and index performance may be affected by the Portfolio’s expenses and the timing of purchases and redemptions of the Portfolio’s shares. The Portfolio’s actual holdings might not match the Index and the Portfolio’s effective exposure to index securities at any given time may not equal 100%. Interest Rate. With bonds and other fixed rate debt instruments, a rise in interest rates generally causes values to fall; conversely, values 29 generally rise as interest rates fall. The higher the credit quality of the instrument, and the longer its maturity or duration, the more sensitive it is likely to be to interest rate risk. In the case of inverse securities, the interest rate generally will decrease when the market rate of interest to which the inverse security is indexed increases. As of the date of this Prospectus, interest rates in the United States are at or near historic lows, which may increase the Portfolio’s exposure to risks associated with rising interest rates. Rising interest rates could have unpredictable effects on the markets and may expose fixed-income and related markets to heightened volatility. For fixed-income securities, an increase in interest rates may lead to increased redemptions and increased portfolio turnover, which could reduce liquidity for certain Portfolio investments, adversely affect values, and increase a Portfolio’s costs. If dealer capacity in fixed-income markets is insufficient for market conditions, it may further inhibit liquidity and increase volatility in the fixed income markets. Liquidity. If a security is illiquid, the Portfolio might be unable to sell the security at a time when the Portfolio’s manager might wish to sell, and the security could have the effect of decreasing the overall level of the Portfolio’s liquidity. Further, the lack of an established secondary market may make it more difficult to value illiquid securities, which could vary from the amount the Portfolio could realize upon disposition. The Portfolio may make investments that become less liquid in response to market developments or adverse investor perception. The Portfolio could lose money if it cannot sell a security at the time and price that would be most beneficial to the Portfolio. Market. Stock prices may be volatile and are affected by the real or perceived impacts of such factors as economic conditions and political events. Stock markets tend to be cyclical, with periods when stock prices generally rise and periods when stock prices generally decline. Any given stock market segment may remain out of 30 favor with investors for a short or long period of time, and stocks as an asset class may underperform bonds or other asset classes during some periods. Additionally, legislative, regulatory or tax policies or developments in these areas may adversely impact the investment techniques available to a manager, add to Portfolio costs and impair the ability of the Portfolio to achieve its investment objectives. Other Investment Companies. The main risk of investing in other investment companies, including exchange-traded funds, is the risk that the value of the securities underlying a registered open-end management investment company might decrease. Because the Portfolio may invest in other investment companies, an investor will pay a proportionate share of the expenses of those other investment companies (including management fees, administration fees, and custodial fees) in addition to the expenses of the Portfolio. Securities Lending. Securities lending involves two primary risks: “investment risk” and “borrower default risk.” Investment risk is the risk that the Portfolio will lose money from the investment of the cash collateral received from the borrower. Borrower default risk is the risk that the Portfolio will lose money due to the failure of a borrower to return a borrowed security in a timely manner. Value Investing. Securities that appear to be undervalued may never appreciate to the extent expected. Further, because the prices of value- oriented securities tend to correlate more closely with economic cycles than growth-oriented securities, they generally are more sensitive to changing economic conditions, such as changes in interest rates, corporate earnings and industrial production. 31 d. Comparison. The Applicants believe that while the Existing Fund and the Replacement Fund are slightly different from each other in the way they characterize their objective, principal investment strategies, benchmarks and risks, fundamentally each is primarily a large cap value equity portfolio that exhibits a high correlation to the other with similar weighted average holdings from a Morningstar style box perspective, risks and investment results. Each falls within the Morningstar Large Value style box. The differences between the Existing Fund and the Replacement Fund are not necessarily larger than one would expect to be exhibited by two portfolios with the same benchmarks, principal investment strategies, and naming conventions, as there is significant investment flexibility within those constraints. The Existing Funds investment objective is to seek reasonable income, and will also consider the potential for capital appreciation. The Existing Fund normally invests at least 80% of assets in equity securities, primarily in income-producing equity securities, which tends to lead to investments in large cap "value" stocks. The Replacement Fund seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Value Index (Index). Under normal market conditions, the Replacement Fund invests at least 80% of its net assets in equity securities of companies, which are at the time of purchase, included in the Index. The Index is an unmanaged index that measures the performance of the especially large cap segment of the U.S. equities universe represented by stocks in the largest 200 by market cap that exhibit value characteristics. The Replacement Fund currently invests principally in common stocks and employs a passive management approach designed to track the performance of the Index. With respect to the Existing Funds and Replacement Funds primary and/or secondary investment objectives, each shares some combination of long-term capital appreciation and current/reasonable income language. The Replacement Fund, as an index fund, does not specifically state either capital appreciation or income in its objective but rather focuses on an index replication due to its passive nature. The passive index it is replicating, however, seeks to generate long-term capital appreciation and also delivers current/reasonable income. In fact, as of August 31, 2014, the current yield on the performance benchmark for the Replacement Fund, the Russell Top 200 Value Index, was 2.27%, higher than the current yield of the performance benchmark for the Existing Fund, the Russell 3000 Value Index, which was 2.15%. Furthermore, while the listed principal investment strategies of the Existing Fund and the Replacement Fund differ in language and breadth, at their core each is required to invest in more than 80% equity securities of a large cap, primarily income producing companies. Although the Replacement Fund seeks to replicate an index, as noted above, the index is consists of equity securities of a large cap and income producing companies. Over 95% of the underlying securities in the index the Replacement Fund seeks to replicate (both by names and by asset weight) pay a dividend. While the Existing Fund and the Replacing Fund are benchmarked to a different index, there is very high overlap in the construction and the returns of those differing indices. The companies that make up the Replacement Funds Russell Top 200 Value Index benchmark comprise 64% of the Existing Funds Russell 3000 Value Index benchmark. Even though the overlap of these benchmarks is not 100%, there is a high correlation in the returns of these benchmarks over time. Over the past five years there is no less than a 98% 32 correlation in the returns between the Existing Fund’s benchmark and the Replacement Fund’s benchmark. This means that the returns tend to move nearly in lockstep with each other, and this has a similar effect on the actual returns of the Existing Fund and the Replacement Fund. As shown in the performance tables below, the Replacement Portfolio has exhibited similar or better performance to the Existing Portfolio at a meaningfully lower expense ratio. To summarize, while the Existing Fund and the Replacement Fund are slightly different from each other in the way they characterize their objective, principal investment strategies, benchmarks and risks, fundamentally each is primarily a large cap value equity portfolio that exhibits a high correlation to the other such that each Affected Contract Owner’s fundamental investment objectives and risk and return expectations will continue to be met after the Substitution. e. Expense Ratios and Total Return. The net expense ratios and total return figures for each fund in this proposed substitution as of August 31, 2014, are as follows: Net Expense (Inception Date) Ratio 1 Year 3 Years 5 Years 10 Years Since Inception Replacement Fund · Voya Russell Large Cap (05/01/2009) Value Index Portfolio – Class I 0.50% 22.89% 20.72% 14.96% N/A 17.61% Existing Fund · Fidelity VIP Equity- (10/09/1986) Income Portfolio – Initial Class 0.57% 20.13% 19.07% 15.43% 7.28% 9.51% Replacement Fund · Voya Russell Large Cap (05/01/2009) Value Index Portfolio – Class S 0.75% 22.62% 20.44% 14.68% N/A 17.35% Existing Fund · Fidelity VIP Equity- (01/12/2000) Income Portfolio – Service 2 Class 0.82% 19.87% 18.79% 15.15% 7.02% 5.68% f. Post Substitution Net Assets. The estimated net assets of the Voya Russell Large Cap Value Index Portfolio – Class I immediately following the proposed substitution will be approximately $102,560,030. This is based on estimated net assets of the Replacement Fund immediately before the substitution ($51,723,771) plus the corresponding Existing Fund’s actual net assets invested in the Accounts as of August 31, 2014 ($50,836,259). The estimated net assets of the Voya Russell Large Cap Value Index Portfolio – Class S immediately following the proposed substitution will be approximately $309,764,378. This is based on estimated net assets of the Replacement Fund immediately before the substitution ($140,739,513) plus the corresponding Existing Fund’s actual net assets invested in the Accounts as of August 31, 2014 ($169,024,865). 33 3. Voya Russell Large Cap Index Portfolio for the Invesco VI Core Equity Fund. a. Fees and Expenses. The comparative fees and expenses for each fund in this proposed substitution as of August 31, 2014, are as follows: Total Net Management Distribution Administrative Other Annual Expense Annual Fees (12b-1) Fees Service Fee Expenses Expenses Waivers Expenses Replacement Fund · Voya Russell Large Cap Index Portfolio – Class S 0.25% 0.25% 0.10% 0.03% 0.64% * 0.01% 0.63% Existing Fund · Invesco VI Core Equity Fund – Class I 0.61% None None 0.29% 0.92% ** 0.02% 0.90% *Includes 0.01% of acquired fund fees and expenses. **Includes 0.02% of acquired fund fees and expenses. b. Breakpoint Information. The comparative management fee breakpoint information for each fund in this proposed substitution is as follows: Existing Fund Replacement Fund Invesco VI Core Equity Fund Voya Russell Large Cap Index Portfolio Total Net Expenses: 0.90% - Class I Total Net Expenses: 0.63% - Class S Management Fee: 0.61% Management Fee: 0.25% Management Fee Breakpoints Management Fee Breakpoints 0.65% First $250 million 0.25% First $1 billion 0.60% Over $250 million 0.23% Next$1 billion 0.21% Thereafter c. Investment Objectives, Strategies and Risks. Existing Fund Replacement Fund Invesco VI Core Equity Fund Voya Russell Large Cap Index Portfolio Investment Objective – Investment Objective – The Fund’s investment objective is long-term The Portfolio seeks investment results (before growth of capital. fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Index (“Index”). Principal Investment Strategies – Principal Investment Strategies – 34 The portfolio management team seeks to Under normal market conditions, the Portfolio construct a portfolio of issuers that have high or invests at least 80% of its net assets (plus improving return on invested capital (ROIC), borrowings for investment purposes) in equity quality management, a strong competitive securities of companies, which are at the time of position and which are trading at compelling purchase, included in the Index; convertible valuations. The Fund invests, under normal securities that are convertible into stocks circumstances, at least 80% of its net assets (plus included in the Index; other derivatives whose any borrowings for investment purposes) in economic returns are, by design, closely equity securities and in derivatives and other equivalent to the returns of the Index or its instruments that have economic characteristics components; and exchange-traded funds. The similar to such securities. The Fund invests Portfolio will provide shareholders with at least primarily in equity securities. The principal type 60 days’ prior notice of any change in this of equity securities in which the Fund invests is investment policy. Under normal market common stock. The Fund may invest in the conditions, the Portfolio invests all, or securities of issuers of all capitalization sizes; substantially all of its assets in these securities. however, a substantial number of the issuers in which the Fund invests are large-capitalization The Portfolio may invest in other investment issuers. companies to the extent permitted under the Investment Company Act of 1940, as amended, The Fund may invest up to 25% of its net assets and the rules, regulations, and exemptive orders in foreign securities, which includes foreign debt thereunder (“1940 Act”). and foreign equity securities. The Portfolio currently invests principally in The Fund employs a risk management strategy common stocks and employs a “passive to help minimize loss of capital and reduce management” approach designed to track the excessive volatility. Pursuant to this strategy, the performance of the Index. Fund generally invests a substantial amount of its assets in cash and cash equivalents. As a The Index is an unmanaged index that measures result, the Fund may not achieve its investment the performance of the 200 largest companies in objective. the Russell 1000 ® Index, which together represent approximately 69% of the total market The Fund can invest in derivative instruments, capitalization of the Russell 1000 ® Index. As of including futures contracts and forward foreign December 31, 2013 the smallest company in the currency contracts. Index had a market capitalization of $3 billion and the largest company had a market The Fund can use futures contracts, including capitalization of $500.7 billion. As of February index futures, to gain exposure to the broad 28, 2014, portions of the Index were focused in market by equitizing cash and as a hedge against the information technology sector and the downside risk. financials sector. The Fund can use forward foreign currency The Portfolio may not always hold all of the contracts to hedge against adverse movements in same securities as the Index. The Portfolio may the foreign currencies in which portfolio also invest in stock index futures and other securities are denominated. derivatives as a substitute for the sale or purchase of securities in the Index and to provide In selecting securities for the Fund, the portfolio equity exposure to the Portfolio’s cash position. managers conduct fundamental research of Although the Portfolio attempts to track, as issuers to gain a thorough understanding of their closely as possible, the performance of the 35 business prospects, appreciation potential and Index, the Portfolio does not always perform ROIC. The process they use to identify potential exactly like the Index. Unlike the Index, the investments for the Fund includes three phases: Portfolio has operating expenses and transaction financial analysis, business analysis and costs and therefore has a performance valuation analysis. Financial analysis evaluates disadvantage versus the Index. an issuer’s capital allocation, and provides vital insight into historical and potential ROIC which The sub-adviser (“Sub-Adviser”) may sell a is a key indicator of business quality and caliber security when the security’s percentage of management. Business analysis allows the weighting in the Index is reduced, when the team to determine an issuer’s competitive security is removed from the Index, or for other positioning by identifying key drivers of the reasons. issuer, understanding industry challenges and evaluating the sustainability of competitive The Portfolio may lend portfolio securities on a advantages. Both the financial and business short-term or long-term basis, up to 33 1 / 3 % of analyses serve as a basis to construct valuation its total assets models that help estimate an issuer’s value. The portfolio managers use three primary valuation techniques: discounted cash flow, traditional valuation multiples and net asset value. At the conclusion of their research process, the portfolio managers will generally invest in an issuer when they have determined it potentially has high or improving ROIC, quality management, a strong competitive position and is trading at an attractive valuation. The portfolio managers consider selling a security when it exceeds the target price, has not shown a demonstrable improvement in fundamentals or a more compelling investment opportunity exists. Principal Risks – Principal Risks – As with any registered open-end management An investor could lose money on an investment investment company investment, loss of money in the Portfolio. Any of the following risks, is a risk of investing. An investment in the Fund among others, could affect Portfolio is not a deposit in a bank and is not insured or performance or cause the Portfolio to lose guaranteed by the Federal Deposit Insurance money or to underperform market averages of Corporation or any other governmental agency. other funds. The risks associated with an investment in the Fund can increase during times of significant Company. The price of a given company’s market volatility. The principal risks of investing stock could decline or underperform for many in the Fund are: reasons including, among others, poor management, financial problems, or business Cash/Cash Equivalents Risk. Holding cash or challenges. If a company declares bankruptcy or cash equivalents may negatively affect becomes insolvent, its stock could become performance. worthless. 36 Debt Securities Risk. The Fund may invest in Convertible Securities. Convertible securities debt securities that are affected by changing are securities that are convertible into or interest rates and changes in their effective exercisable for common stocks at a stated price maturities and credit quality. or rate. Convertible securities are subject to the usual risks associated with debt securities, such Derivatives Risk. The value of a derivative as interest rate and credit risk. In addition, instrument depends largely on (and is derived because convertible securities react to changes in from) the value of an underlying security, the value of the stocks into which they convert, currency, commodity, interest rate, index, or they are subject to market risk. other asset (each referred to as an underlying asset). In addition to risks relating to the Credit. Prices of bonds and other debt underlying assets, the use of derivatives may instruments can fall if the issuer’s actual or include other, possibly greater, risks, including perceived financial health deteriorates, whether counterparty, leverage and liquidity risks. because of broad economic or issuer-specific Counterparty risk is the risk that the counterparty reasons. In certain cases, the issuer could be late to the derivative contract will default on its in paying interest or principal, or could fail to obligation to pay the Fund the amount owed or pay altogether. otherwise perform under the derivative contract. Derivatives create leverage risk because they do Derivative Instruments. Derivative not require payment up front equal to the instruments are subject to a number of risks, economic exposure created by owning the including the risk of changes in the market price derivative. As a result, an adverse change in the of the underlying securities, credit risk with value of the underlying asset could result in the respect to the counterparty, risk of loss due to Fund sustaining a loss that is substantially changes in interest rates and liquidity risk. The greater than the amount invested in the use of certain derivatives may also have a derivative, which may make the Fund’s returns leveraging effect which may increase the more volatile and increase the risk of loss. volatility of the Portfolio and reduce its returns. Derivative instruments may also be less liquid Derivatives may not perform as expected, so the than more traditional investments and the Fund Portfolio may not realize the intended benefits. may be unable to sell or close out its derivative When used for hedging, the change in value of a positions at a desirable time or price. This risk derivative may not correlate as expected with the may be more acute under adverse market currency, security or other risk being hedged. In conditions, during which the Fund may be most addition, given their complexity, derivatives in need of liquidating its derivative positions. expose the Portfolio to the risk of improper Derivatives may also be harder to value, less tax valuation. efficient and subject to changing government regulation that could impact the Fund’s ability to Focused Investing. To the extent that the use certain derivatives or their cost. Also, Portfolio invests a substantial portion of its derivatives used for hedging or to gain or limit assets in a particular industry, sector, market exposure to a particular market segment may not segment, or geographical area, its investments provide the expected benefits, particularly during will be sensitive to developments in that adverse market conditions. industry, sector, market segment, or geographical area. The Portfolio assumes the Foreign Securities Risk. The Fund’s foreign risk that changing economic conditions; investments may be affected by changes in a changing political or regulatory conditions; or foreign country’s exchange rates, political and natural and other disasters affecting the social instability, changes in economic or particular industry, sector, market segment, or 37 taxation policies, difficulties when enforcing geographical area in which the Portfolio focuses obligations, decreased liquidity, and increased its investments could have a significant impact volatility. Foreign companies may be subject to on its investment performance and could less regulation resulting in less publicly available ultimately cause the Portfolio to underperform, information about the companies. or be more volatile than, other funds that invest more broadly. Management Risk. The investment techniques and risk analysis used by the Fund’s portfolio Index Strategy. The index selected may managers may not produce the desired results. underperform the overall market and the Portfolio might fail to track its target index. The Market Risk. The prices of and the income correlation between the Portfolio and index generated by the Fund’s securities may decline performance may be affected by the Portfolio’s in response to, among other things, investor expenses and the timing of purchases and sentiment, general economic and market redemptions of the Portfolio’s shares. The conditions, regional or global instability, and Portfolio’s actual holdings might not match the currency and interest rate fluctuations. Index and the Portfolio’s effective exposure to index securities at any given time may not equal Small- and Mid-Capitalization Risks. Stocks 100%. of small- and mid-sized companies tend to be more vulnerable to adverse developments and may have little or no operating history or track Interest Rate. With bonds and other fixed rate record of success, and limited product lines, debt instruments, a rise in interest rates generally markets, management and financial resources. causes values to fall; conversely, values The securities of small- and mid-sized generally rise as interest rates fall. The higher companies may be more volatile due to less the credit quality of the instrument, and the market interest and less publicly available longer its maturity or duration, the more information about the issuer. They also may be sensitive it is likely to be to interest rate risk. In illiquid or restricted as to resale, or may trade the case of inverse securities, the interest rate less frequently and in smaller volumes, all of generally will decrease when the market rate of which may cause difficulty when establishing or interest to which the inverse security is indexed closing a position at a desirable price. decreases. As of the date of this Prospectus, interest rates in the United States are at or near historic lows, which may increase the Portfolio’s exposure to risks associated with rising interest rates. Rising interest rates could have unpredictable effects on the markets and may expose fixed-income and related markets to heightened volatility. For fixed-income securities, an increase in interest rates may lead to increased redemptions and increased portfolio turnover, which could reduce liquidity for certain Portfolio investments, adversely affect values, and increase a Portfolio’s costs. If dealer capacity in fixed-income markets is insufficient for market conditions, it may further inhibit liquidity and increase volatility in the fixed income markets. 38 Liquidity. If a security is illiquid, the Portfolio might be unable to sell the security at a time when the Portfolio’s manager might wish to sell, and the security could have the effect of decreasing the overall level of the Portfolio’s liquidity. Further, the lack of an established secondary market may make it more difficult to value illiquid securities, which could vary from the amount the Portfolio could realize upon disposition. The Portfolio may make investments that become less liquid in response to market developments or adverse investor perception. The Portfolio could lose money if it cannot sell a security at the time and price that would be most beneficial to the Portfolio. Market. Stock prices may be volatile and are affected by the real or perceived impacts of such factors as economic conditions and political events. Stock markets tend to be cyclical, with periods when stock prices generally rise and periods when stock prices generally decline. Any given stock market segment may remain out of favor with investors for a short or long period of time, and stocks as an asset class may underperform bonds or other asset classes during some periods. Additionally, legislative, regulatory or tax policies or developments in these areas may adversely impact the investment techniques available to a manager, add to Portfolio costs and impair the ability of the Portfolio to achieve its investment objectives. Other Investment Companies. The main risk of investing in other investment companies, including exchange-traded funds, is the risk that the value of the securities underlying a registered open-end management investment company might decrease. Because the Portfolio may invest in other investment companies, an investor will pay a proportionate share of the expenses of those other investment companies (including management fees, administration fees, and custodial fees) in addition to the expenses of the Portfolio. Securities Lending. Securities lending 39 involves two primary risks: “investment risk” and “borrower default risk.” Investment risk is the risk that the Portfolio will lose money from the investment of the cash collateral received from the borrower. Borrower default risk is the risk that the Portfolio will lose money due to the failure of a borrower to return a borrowed security in a timely manner. d. Comparison. The Applicants believe that the Existing Fund and the Replacement Fund have similar investment objectives and similar policies and risks. The Existing Fund’s investment objective is long-term growth of capital. The portfolio management team seeks to construct a portfolio of issuers that have high or improving return on invested capital (ROIC), quality management, a strong competitive position and which are trading at compelling valuations. The Fund invests, under normal circumstances, at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities and in derivatives and other instruments that have economic characteristics similar to such securities. The Replacement Fund seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Index (“Index”). Under normal market conditions, the Replacement Fund invests at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of companies, which are at the time of purchase, included in the Index. The Replacement Fund currently invests principally in common stocks and employs a “passive management” approach designed to track the performance of the Index. The Index is an unmanaged index that measures the performance of the 200 largest companies in the Russell 1000 ® Index, which together represent approximately 69% of the total market capitalization of the Russell 1000 ® Index The Replacement Fund will offer investors exposure to similar types of stocks. Both Portfolios are classified in the Large Blend category by Morningstar. Both Portfolios have exhibited similar risk statistics. The three-year standard deviation for the Existing Fund is 11.97% and 12.19% for the Replacement Fund. Based on Morningstar analysis of the underlying holdings, the Replacement Fund tends to invest in larger companies with higher market capitalizations. Even though the Existing Fund uses a more active strategy, the substitution is appropriate. The three-year correlation coefficient as of August 31, 2014, between the Existing Fund and Replacement Fund is 0.95, representing a very strong positive relationship in returns. This means that as the Existing Fund moved up or down by a given amount, the Replacement Fund moved in the same direction by a very similar amount. The Replacement Fund has outperformed the Existing Fund over common time periods. The Replacement Fund will also allow shareholders to benefit from a significantly lower net expense ratio. Although differences in risks and investment objectives and strategies exist, the Applicants believe that these differences do not introduce Contract Owners to materially greater risks than before the Substitution. 40 e. Expense Ratios and Total Return. The net expense ratios and total return figures for each fund in this proposed substitution as of August 31, 2014, are as follows: Net Expense (Inception Date) Ratio 1 Year 3 Years 5 Years 10 Years Since Inception Replacement Fund (03/10/2008) · Voya Russell Large Cap Index Portfolio – Class S 0.63% 24.66% 19.96% 15.77% N/A 8.59% Existing Fund (05/02/1994) · Invesco VI Core Equity Fund – Class I 0.90% 21.81% 17.28% 14.14% 8.58% 8.73% f. Post Substitution Net Assets. The estimated net assets of the Voya Russell Large Cap Index Portfolio – Class S immediately following the proposed substitution will be approximately $592,345,009. This is based on estimated net assets of the Replacement Fund immediately before the substitution ($591,952,582) plus the corresponding Existing Fund’s actual net assets invested in the Accounts as of August 31, 2014 ($392,427). 41 4. Voya Russell Large Cap Growth Index Portfolio for the Invesco VI American Franchise Fund. a. Fees and Expenses. The comparative fees and expenses for each fund in this proposed substitution are, or will be prior to implementation of the Substitution, as follows: Total Annual Expenses Net Annual Expenses Management Fees Distribution (12b-1) Fees Administrative Service Fee Other Expenses Expense Waivers Replacement Fund · Voya Russell Large Cap Growth Index Portfolio – Class S 0.40% 0.25% 0.10% 0.03% 0.78% 0.10% 0.68% 17 Existing Fund · Invesco VI American Franchise Fund – Class I 0.67% None None 0.29% 0.96% None 0.96% 17 b. Breakpoint Information. The comparative management fee breakpoint information for each fund in this proposed substitution is as follows: Existing Fund Replacement Fund Invesco VI American Franchise Fund Voya Russell Large Cap Growth Index Total Net Expenses: 0.96% - Class I Portfolio Total Net Expenses: 0.68% - Class S Management Fee: 0.67% Management Fee: 0.40% Management Fee Breakpoints Management Fee Breakpoints 0.695% First $250 million 0.40% First $500 million 0.67% Next $250 million 0.38% Next $500 million 0.645% Next $500 million 0.36% Thereafter 0.62% Next $550 million 0.60% Next $3.45 billion 0.595% Next $250 million 0.57% Next $2.25 billion 0.545% Next $2.5 billion 0.52% Over $10 billion 17 The fees and expenses of the Replacement Fund are those expected to be in effect on January 1, 2015. Management of the Replacement Fund, the ING Russell Large Cap Growth Index Portfolio, has proposed a reduction in the fund’s management fee and a corresponding change to the fund’s management fee breakpoint schedule. This proposal is scheduled to be presented to the fund’s Board of Directors for approval on or about November 19, 2014. If approved, which is fully expected, the management fee and the breakpoint schedule shown above will become effective January 1, 2015. The Fees and Expenses of the Replacement Fund are those that will be in place before this Substitution will be implemented. The fees and expenses of the Existing Fund are as of August 31, 2014. 42 c. Investment Objectives, Strategies and Risks. Existing Fund Replacement Fund Invesco VI American Franchise Fund Voya Russell Large Cap Growth Index Portfolio Investment Objective – The Fund’s investment objective is to seek Investment Objective – capital growth. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Growth Index (“Index”). Principal Investment Strategies – Principal Investment Strategies – The Fund invests, under normal circumstances, Under normal market conditions, the Portfolio at least 80% of its net assets (plus any invests at least 80% of its net assets (plus borrowings for investment purposes) in borrowings for investment purposes) in equity securities of U.S. issuers. The Fund deems an securities of companies, which are at the time of issuer to be a U.S. issuer if (i) its principal purchase, included in the Index; convertible securities trading market (i.e., a U.S. stock securities that are convertible into stocks exchange, NASDAQ or over-the-counter included in the Index; other derivatives whose markets) is in the U.S.; (ii) alone or on a economic returns are, by design, closely consolidated basis it derives 50% or more of its equivalent to the returns of the Index or its annual revenue from either goods produced, components; and exchange-traded funds. The sales made or services performed in the U.S.; or Portfolio will provide shareholders with at least (iii) it is organized under the laws of, or has a 60 days’ prior notice of any change in this principal office in the U.S. The Fund invests investment policy. Under normal market primarily in equity securities of mid- and large- conditions, the Portfolio invests all, or capitalization issuers. The principal type of substantially all of its assets in these securities. equity security in which the Fund invests is common stock. The Portfolio may invest in other investment companies to the extent permitted under the The Fund invests primarily in securities that are Investment Company Act of 1940, as amended, considered by the Fund’s portfolio managers to and the rules, regulations, and exemptive orders have potential for earnings or revenue growth. thereunder (“1940 Act”). The Fund may invest up to 20% of its net assets The Portfolio currently invests principally in in securities of foreign issuers. common stocks and employs a “passive management” approach designed to track the The Fund’s investment adviser, Invesco performance of the Index. Advisers, Inc. (Invesco or the Adviser) uses a bottom-up stock selection process designed to The Index is an unmanaged index that measures seek alpha (return on investments in excess of the performance of the especially large cap the Russell 1000 ® Growth Index), and as well as segment of the U.S. equity universe represented a disciplined portfolio construction process by stocks in the largest 200 by market cap that designed to manage risk. The Adviser uses a exhibit growth characteristics. The Index holistic approach that closely examines company includes Russell Top 200 ® Index companies fundamentals, including detailed modeling of a with higher price-to-book ratios and higher 43 company’s financial statements and discussions forecasted growth values. As of December 31, with company management teams, suppliers, 2013, the smallest company in the Index had a distributors, competitors and customers. The market capitalization of $10.4 billion and the Adviser uses a variety of valuation techniques largest company had a market capitalization of based on the company in question, the industry $500.7 billion. As of February 28, 2014, a in which the company operates, the stage of the portion of the Index was concentrated in the company’s business cycle, and other factors that information technology sector and a portion of best reflect a company’s value. The Adviser the Index was focused in the consumer seeks to invest in companies with attractive discretionary sector. growth outlooks at compelling valuation levels, including both stable and catalyst-driven growth The Portfolio may not always hold all of the opportunities. same securities as the Index. The Portfolio may also invest in stock index futures and other The Adviser considers whether to sell a derivatives as a substitute for the sale or particular security when a company hits the price purchase of securities in the Index and to provide target, a company’s fundamentals deteriorate or equity exposure to the Portfolio’s cash position. the catalysts for growth are no longer present or Although the Portfolio attempts to track, as reflected in the stock price. closely as possible, the performance of the Index, the Portfolio does not always perform exactly like the Index. Unlike the Index, the Portfolio has operating expenses and transaction costs and therefore has a performance disadvantage versus the Index. The sub-adviser (“Sub-Adviser”) may sell a security when the security’s percentage weighting in the Index is reduced, when the security is removed from the Index, or for other reasons. The Portfolio may lend portfolio securities on a short-term or long-term basis, up to 33 1 / 3 % of its total assets. Principal Risks – Principal Risks – As with any registered open-end management An investor could lose money on an investment investment company investment, loss of money in the Portfolio. Any of the following risks, is a risk of investing. An investment in the Fund among others, could affect Portfolio is not a deposit in a bank and is not insured or performance or cause the Portfolio to lose guaranteed by the Federal Deposit Insurance money or to underperform market averages of Corporation or any other government agency. other funds. The risks associated with an investment in the Fund can increase during times of significant Company. The price of a given company’s market volatility. The principal risks of investing stock could decline or underperform for many in the Fund are: reasons including, among others, poor management, financial problems, or business Equity Risk. Equity risk is the risk that the challenges. If a company declares bankruptcy or 44 value of securities held by the Fund will fall due becomes insolvent, its stock could become to general market and economic conditions, worthless. perceptions regarding the industries in which the issuers of securities held by the Fund participate Concentration. To the extent that the or factors relating to specific companies in Portfolio’s index “concentrates,” as that term is which the Fund invests. For example, an adverse defined in the 1940 Act, in the securities of a event, such as an unfavorable earnings report, particular industry or group of industries or a may depress the value of securities held by the single country or region, the Portfolio will Fund; the price of securities may be particularly concentrate its investments to approximately the sensitive to general movements in the stock same extent as the Index. As a result, the market; or a drop in the stock market may Portfolio may be subject to greater market depress the price of most of all of the securities fluctuation than a fund which has securities held by the Fund. In addition, securities of an representing a broader range of investment issuer in the Fund’s portfolio may decline in alternatives. If securities in which the Portfolio price if the issuer fails to make anticipated concentrates fall out of favor, the Portfolio could dividend payments because, among other underperform funds that have greater reasons, the issuer of the security experiences a diversification. decline in its financial condition. Convertible Securities. Convertible securities Foreign Securities Risk. The Fund’s foreign are securities that are convertible into or investments may be affected by changes in a exercisable for common stocks at a stated price foreign country’s exchange rates, political and or rate. Convertible securities are subject to the social instability, changes in economic or usual risks associated with debt securities, such taxation policies, difficulties when enforcing as interest rate and credit risk. In addition, obligations, decreased liquidity, and increased because convertible securities react to changes in volatility. Foreign companies may be subject to the value of the stocks into which they convert, less regulation resulting in less publicly available they are subject to market risk. information about the companies. Credit. Prices of bonds and other debt Growth Investing Risk. Growth stocks tend to instruments can fall if the issuer’s actual or be more expensive relative to their earnings or perceived financial health deteriorates, whether assets compared with other types of stock. As a because of broad economic or issuer-specific result they tend to be more sensitive to changes reasons. In certain cases, the issuer could be late in their earnings and can be more volatile. in paying interest or principal, or could fail to pay altogether. Management Risk. The investment techniques and risk analysis used by the Fund’s portfolio Derivative Instruments. Derivative managers may not produce the desired results. instruments are subject to a number of risks, including the risk of changes in the market price Market Risk. The prices of and the income of the underlying securities, credit risk with generated by the Fund’s securities may decline respect to the counterparty, risk of loss due to in response to, among other things, investor changes in interest rates and liquidity risk. The sentiment, general economic and market use of certain derivatives may also have a conditions, regional or global instability, and leveraging effect which may increase the currency and interest rate fluctuations. volatility of the Portfolio and reduce its returns. Derivatives may not perform as expected, so the Mid-Capitalization Risk. Stocks of mid-sized Portfolio may not realize the intended benefits. companies tend to be more vulnerable to adverse When used for hedging, the change in value of a 45 developments and may have little or no derivative may not correlate as expected with the operating history or track record of success, and currency, security or other risk being hedged. In limited product lines, markets, management and addition, given their complexity, derivatives financial resources. The securities of mid-sized expose the Portfolio to the risk of improper companies may be more volatile due to less valuation. market interest and less publicly available information about the issuer. They also may be Focused Investing. To the extent that the illiquid or restricted as to resale, or may trade Portfolio invests a substantial portion of its less frequently and in smaller volumes, all of assets in a particular industry, sector, market which may cause difficulty when establishing or segment, or geographical area, its investments closing a position at a desirable price. will be sensitive to developments in that industry, sector, market segment, or geographical area. The Portfolio assumes the risk that changing economic conditions; changing political or regulatory conditions; or natural and other disasters affecting the particular industry, sector, market segment, or geographical area in which the Portfolio focuses its investments could have a significant impact on its investment performance and could ultimately cause the Portfolio to underperform, or be more volatile than, other funds that invest more broadly. Growth Investing. Prices of growth stocks typically reflect high expectations for future company growth, and may fall quickly and significantly if investors suspect that actual growth may be less than expected. Growth companies typically lack any dividends that might cushion price declines. Growth stocks tend to be more volatile than value stocks, and may underperform the market as a whole over any given time period. Index Strategy. The index selected may underperform the overall market and the Portfolio might fail to track its target index. The correlation between the Portfolio and index performance may be affected by the Portfolio’s expenses and the timing of purchases and redemptions of the Portfolio’s shares. The Portfolio’s actual holdings might not match the Index and the Portfolio’s effective exposure to index securities at any given time may not equal 100%. Interest Rate. With bonds and other fixed rate 46 debt instruments, a rise in interest rates generally causes values to fall; conversely, values generally rise as interest rates fall. The higher the credit quality of the instrument, and the longer its maturity or duration, the more sensitive it is likely to be to interest rate risk. In the case of inverse securities, the interest rate generally will decrease when the market rate of interest to which the inverse security is indexed increases. As of the date of this Prospectus, interest rates in the United States are at or near historic lows, which may increase the Portfolio’s exposure to risks associated with rising interest rates. Rising interest rates could have unpredictable effects on the markets and may expose fixed-income and related markets to heightened volatility. For fixed-income securities, an increase in interest rates may lead to increased redemptions and increased portfolio turnover, which could reduce liquidity for certain Portfolio investments, adversely affect values, and increase a Portfolio’s costs. If dealer capacity in fixed-income markets is insufficient for market conditions, it may further inhibit liquidity and increase volatility in the fixed income markets. Liquidity. If a security is illiquid, the Portfolio might be unable to sell the security at a time when the Portfolio’s manager might wish to sell, and the security could have the effect of decreasing the overall level of the Portfolio’s liquidity. Further, the lack of an established secondary market may make it more difficult to value illiquid securities, which could vary from the amount the Portfolio could realize upon disposition. The Portfolio may make investments that become less liquid in response to market developments or adverse investor perception. The Portfolio could lose money if it cannot sell a security at the time and price that would be most beneficial to the Portfolio. Market. Stock prices may be volatile and are affected by the real or perceived impacts of such factors as economic conditions and political events. Stock markets tend to be cyclical, with periods when stock prices generally rise and periods when stock prices generally decline. Any 47 given stock market segment may remain out of favor with investors for a short or long period of time, and stocks as an asset class may underperform bonds or other asset classes during some periods. Additionally, legislative, regulatory or tax policies or developments in these areas may adversely impact the investment techniques available to a manager, add to Portfolio costs and impair the ability of the Portfolio to achieve its investment objectives. Other Investment Companies. The main risk of investing in other investment companies, including exchange-traded funds, is the risk that the value of the securities underlying a registered open-end management investment company might decrease. Because the Portfolio may invest in other investment companies, an investor will pay a proportionate share of the expenses of those other investment companies (including management fees, administration fees, and custodial fees) in addition to the expenses of the Portfolio. Securities Lending. Securities lending involves two primary risks: “investment risk” and “borrower default risk.” Investment risk is the risk that the Portfolio will lose money from the investment of the cash collateral received from the borrower. Borrower default risk is the risk that the Portfolio will lose money due to the failure of a borrower to return a borrowed security in a timely manner. d. Comparison. The Applicants believe that the Existing Fund and the Replacement Fund have similar investment objectives and similar policies and risks. The Existing Fund’s investment objective is to seek capital growth. The Existing Fund invests primarily in securities that are considered by the portfolio managers to have potential for earnings or revenue growth. The Existing Fund invests, under normal circumstances, at least 80% of its net assets (plus any borrowings for investment purposes) in securities of U.S. issuers. The Replacement Fund seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Growth Index (“Index”). Under normal market conditions, the Replacement Fund invests at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of companies, which are at the time of purchase, included in the Index. The Portfolio currently invests principally in common stocks and employs a “passive management” approach designed to track the performance of the Index. The Index is an unmanaged index that measures the performance of 48 the especially large cap segment of the U.S. equity universe represented by stocks in the largest 200 by market cap that exhibit growth characteristics. The Replacement Fund will offer investors exposure to similar types of stocks. Both Portfolios are classified in the Large Growth category by Morningstar. Even though the Existing Fund uses a more active strategy, the substitution is appropriate. The three-year correlation coefficient as of August 31, 2014, between the Existing Fund and Replacement Fund is 0.95, representing a very strong positive relationship in returns. This means that as the Existing Fund moved up or down by a given amount, the Replacement Fund moved in the same direction by a very similar amount. The Replacement Fund has outperformed the Existing Fund over the three-year time period, although it has underperformed over the one and five-year periods. The Replacement Fund will also allow shareholders to benefit from a significantly lower net expense ratio. Although differences in risks and investment objectives and strategies exist, the Applicants believe that these differences do not introduce Contract Owners to materially greater risks than before the Substitution. e. Expense Ratios and Total Return. The net expense ratios and total return figures for each fund in this proposed substitution as of August 31, 2014, are as follows: Net Expense Ratio 1 Year 3 Years 5 Years 10 Years (Inception Date) Since Inception Replacement Fund · Voya Russell Large Cap (05/01/2009) Growth Index Portfolio – Class S 0.74% 26.58% 19.26% 16.59% N/A 18.41% 18 Existing Fund (07/03/1995) · Invesco VI American Franchise Fund – Class I 0.96% 27.40% 17.95% 17.40% 9.07% 9.33% f. Post Substitution Net Assets. The estimated net assets of the Voya Russell Large Cap Growth Index Portfolio – Class S immediately following the proposed substitution will be approximately $244,849,334. This is based on estimated net assets of the Replacement Fund immediately before the substitution ($227,476,865) plus the corresponding Existing Fund’s actual net assets invested in the Accounts as of August 31, 2014 ($17,372,469). 18 The expense ratio and performance information shown does not take into account the proposed reduction in the Replacement Fund’s management fee and breakpoint schedule. 49 5. Voya Russell Large Cap Value Index Portfolio for the Pioneer Equity Income VCT Portfolio. a. Fees and Expenses. The comparative fees and expenses for each fund in this proposed substitution as of August 31, 2014, are as follows: Management Fees Distribution (12b-1) Fees Administrative Service Fee Other Expenses Total Annual Expenses Expense Waivers Net Annual Expenses Replacement Fund · Voya Russell Large Cap Value Index Portfolio – Class S 0.45% 0.25% 0.10% 0.04% 0.85% * 0.10% 0.75% Existing Fund · Pioneer Equity Income VCT Portfolio – Class II 0.65% 0.25% None 0.07% 0.99% ** None 0.99% *Includes 0.01% of acquired fund fees and expenses, ** Includes 0.02% of acquired fund fees and expenses. b. Breakpoint Information. The comparative management fee breakpoint information for each fund in this proposed substitution is as follows: Existing Fund Replacement Fund Pioneer Equity Income VCT Portfolio Voya Russell Large Cap Value Index Total Net Expenses: 0.99% - Class II Portfolio Total Net Expenses: 0.75% - Class S Management Fee: 0.65% Management Fee: 0.45% Management Fee Breakpoints Management Fee Breakpoints 0.65% First $1 billion 0.45% First $250 million 0.60% Over $1 billion 0.35% Next $250 million 0.30% Thereafter c. Investment Objectives, Strategies and Risks. Existing Fund Replacement Fund Pioneer Equity Income VCT Portfolio Voya Russell Large Cap Value Index Portfolio Investment Objective – Current income and long-term growth of capital Investment Objective – from a portfolio consisting primarily of income The Portfolio seeks investment results (before producing equity securities of U.S. corporations. fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Value Index (“Index”). 50 Principal Investment Strategies – Principal Investment Strategies – Normally, the portfolio invests at least 80% of Under normal market conditions, the Portfolio its total assets in income producing equity invests at least 80% of its net assets (plus securities of U.S. issuers. The income producing borrowings for investment purposes) in equity equity securities in which the portfolio may securities of companies, which are at the time of invest include common stocks, preferred stocks, purchase, included in the Index; convertible exchange-traded funds (ETFs) that invest securities that are convertible into stocks primarily in equity securities and equity interests included in the Index; other derivatives whose in real estate investment trusts (REITs). The economic returns are, by design, closely remainder of the portfolio may be invested in equivalent to the returns of the Index or its debt securities, most of which are expected to be components; and exchange-traded funds. The convertible into common stocks. The portfolio Portfolio will provide shareholders with at least may invest in initial public offerings of equity 60 days’ prior notice of any change in this securities. investment policy. Under normal market conditions, the Portfolio invests all, or The portfolio may invest up to 20% of its total substantially all of its assets in these securities. assets in equity and debt securities of non-U.S. issuers, including depositary receipts. The The Portfolio may invest in other investment portfolio will not invest more than 5% of its total companies to the extent permitted under the assets in the securities of emerging markets Investment Company Act of 1940, as amended, issuers. and the rules, regulations, and exemptive orders thereunder (“1940 Act”). The portfolio may invest up to 20% of its net assets in REITs. The Portfolio currently invests principally in common stocks and employs a “passive The portfolio also may invest in investment management” approach designed to track the grade and below investment grade debt securities performance of the Index. (known as “junk bonds”). The Index is an unmanaged index that measures The portfolio may, but is not required to, use the performance of the especially large cap derivatives, such as stock index futures and segment of the U.S. equities universe options. The portfolio may use derivatives for a represented by stocks in the largest 200 by variety of purposes, including; in an attempt to market cap that exhibit value characteristics. The hedge against adverse changes in the market Index includes those Russell Top 200 ® Index price of securities, interest rates or currency companies that exhibit value characteristics, exchange rates; as a substitute for purchasing or including lower price-to-book ratios and lower selling securities; to attempt to increase the forecasted growth values. As of December 31, portfolio's return as a non-hedging strategy that 2013, the smallest company in the Index had a may be considered speculative; and to manage market capitalization of $3 billion and the largest portfolio characteristics. The portfolio may company had a market capitalization of $500.7 choose not to make use of derivatives for a billion. As of February 28, 2014, a portion of the variety of reasons, and any use may be limited Index was concentrated in the financials sector by applicable law and regulations. The portfolio and portions of the Index were focused in the may also hold cash or other short-term energy sector (including the oil, gas, and investments. consumable fuels industry) and the health care sector. The portfolio's investment adviser uses a value 51 approach to select the portfolio's investments to The Portfolio may not always hold all of the buy and sell. The adviser seeks securities that are same securities as the Index. The Portfolio may selling at substantial discounts to their also invest in stock index futures and other underlying values and then holds these securities derivatives as a substitute for the sale or until the market values reflect their intrinsic purchase of securities in the Index and to provide values. The adviser evaluates a security’s equity exposure to the Portfolio’s cash position. potential value, including the attractiveness of its Although the Portfolio attempts to track, as market valuation, based on the company’s assets closely as possible, the performance of the and prospects for earnings growth. The adviser Index, the Portfolio does not always perform also considers a security’s potential to provide a exactly like the Index. Unlike the Index, the reasonable amount of income. In making these Portfolio has operating expenses and transaction assessments, the adviser employs fundamental costs and therefore has a performance research and an evaluation of the issuer based on disadvantage versus the Index. its financial statements and operations, employing a bottom-up analytic style, which The sub-adviser (“Sub-Adviser”) may sell a focuses on specific securities rather than on security when the security’s percentage industries. The adviser generally sells a portfolio weighting in the Index is reduced, when the security when it believes that the security’s security is removed from the Index, or for other market value reflects its underlying value. reasons. The Portfolio may lend portfolio securities on a short-term or long-term basis, up to 33 1 / 3 % of its total assets. Principal Risks – Principal Risks – Investors could lose money on their investment An investor could lose money on an investment in the portfolio. As with any registered open-end in the Portfolio. Any of the following risks, management investment company, there is no among others, could affect Portfolio guarantee that the portfolio will achieve its performance or cause the Portfolio to lose objectives. money or to underperform market averages of other funds. Market risk. The values of securities held by the portfolio may go up or down, sometimes Company. The price of a given company’s rapidly or unpredictably, due to general market stock could decline or underperform for many conditions, such as real or perceived adverse reasons including, among others, poor economic, political, or regulatory conditions, management, financial problems, or business inflation, changes in interest or currency rates, challenges. If a company declares bankruptcy or lack of liquidity in the bond markets or adverse becomes insolvent, its stock could become investor sentiment. Adverse market conditions worthless. may be prolonged and may not have the same impact on all types of securities. The values of Concentration. To the extent that the securities may fall due to factors affecting a Portfolio’s index “concentrates,” as that term is particular issuer, industry or the securities defined in the 1940 Act, in the securities of a market as a whole. The stock market may particular industry or group of industries or a perform poorly relative to other investments (this single country or region, the Portfolio will risk may be greater in the short term). High concentrate its investments to approximately the public debt in the U.S. and other countries same extent as the Index. As a result, the 52 creates ongoing and systemic market risks and Portfolio may be subject to greater market policymaking uncertainty. The financial crisis fluctuation than a fund which has securities that began in 2008 has caused a significant representing a broader range of investment decline in the value and liquidity of many alternatives. If securities in which the Portfolio securities worldwide. Governmental and non- concentrates fall out of favor, the Portfolio could governmental issuers have defaulted on, or been underperform funds that have greater forced to restructure, their debts, and many other diversification. issuers have faced difficulties obtaining credit. These market conditions may continue, worsen Convertible Securities. Convertible securities or spread, including in the U.S., Europe and are securities that are convertible into or beyond. Further defaults or restructurings by exercisable for common stocks at a stated price governments and others of their debt could have or rate. Convertible securities are subject to the additional adverse effects on economies, usual risks associated with debt securities, such financial markets and asset valuations around the as interest rate and credit risk. In addition, world. In response to the crisis, the U.S. and because convertible securities react to changes in other governments and the Federal Reserve and the value of the stocks into which they convert, certain foreign central banks have taken steps to they are subject to market risk. support financial markets, including by keeping interest rates at historically low levels. More Credit. Prices of bonds and other debt recently, the Federal Reserve has reduced its instruments can fall if the issuer’s actual or market support activities. Further reduction or perceived financial health deteriorates, whether withdrawal of this support, failure of efforts in because of broad economic or issuer-specific response to the crisis, or investor perception that reasons. In certain cases, the issuer could be late these efforts are not succeeding could negatively in paying interest or principal, or could fail to affect financial markets generally as well as pay altogether. increase market volatility and reduce the value and liquidity of certain securities. Whether or not Derivative Instruments. Derivative the portfolio invests in securities of issuers instruments are subject to a number of risks, located in or with significant exposure to including the risk of changes in the market price countries experiencing economic and financial of the underlying securities, credit risk with difficulties, the value and liquidity of the respect to the counterparty, risk of loss due to portfolio’s investments may be negatively changes in interest rates and liquidity risk. The affected. In addition, policy and legislative use of certain derivatives may also have a changes in the U.S. and in other countries are leveraging effect which may increase the affecting many aspects of financial regulation. volatility of the Portfolio and reduce its returns. The impact of these changes on the markets, and Derivatives may not perform as expected, so the the practical implications for market participants, Portfolio may not realize the intended benefits. may not be fully known for some time. The When used for hedging, the change in value of a portfolio may experience a substantial or derivative may not correlate as expected with the complete loss on any individual security or currency, security or other risk being hedged. In derivative position. addition, given their complexity, derivatives expose the Portfolio to the risk of improper Value style risk. The prices of securities the valuation. adviser believes are undervalued may not appreciate as expected or may go down. Value Focused Investing. To the extent that the stocks may fall out of favor with investors and Portfolio invests a substantial portion of its underperform the overall equity market. assets in a particular industry, sector, market segment, or geographical area, its investments 53 Portfolio selection risk. The adviser's judgment will be sensitive to developments in that about a particular security or issuer, or about the industry, sector, market segment, or economy or a particular sector, region or market geographical area. The Portfolio assumes the segment, or about an investment strategy, may risk that changing economic conditions; prove to be incorrect. changing political or regulatory conditions; or natural and other disasters affecting the Risks of non-U.S. investments. Investing in particular industry, sector, market segment, or non-U.S. issuers, or in U.S. issuers that have geographical area in which the Portfolio focuses significant exposure to foreign markets, may its investments could have a significant impact involve unique risks compared to investing in on its investment performance and could securities of U.S. issuers. These risks are more ultimately cause the Portfolio to underperform, pronounced for issuers in emerging markets or to or be more volatile than, other funds that invest the extent that the portfolio invests significantly more broadly. in one region or country. These risks may include different financial reporting practices Index Strategy. The index selected may and regulatory standards, less liquid trading underperform the overall market and the markets, extreme price volatility, currency risks, Portfolio might fail to track its target index. The changes in economic, political, regulatory and correlation between the Portfolio and index social conditions, sustained economic performance may be affected by the Portfolio’s downturns, financial instability, tax burdens, and expenses and the timing of purchases and investment and repatriation restrictions. Lack of redemptions of the Portfolio’s shares. The information and less market regulation also may Portfolio’s actual holdings might not match the affect the value of these securities. Withholding Index and the Portfolio’s effective exposure to and other non-U.S. taxes may decrease the index securities at any given time may not equal portfolio’s return. Non-U.S. issuers may be 100%. located in parts of the world that have historically been prone to natural disasters. Interest Rate. With bonds and other fixed rate Investing in depositary receipts is subject to debt instruments, a rise in interest rates generally many of the same risks as investing directly in causes values to fall; conversely, values non-U.S. issuers. Depositary receipts may generally rise as interest rates fall. The higher involve higher expenses and may trade at a the credit quality of the instrument, and the discount (or premium) to the underlying longer its maturity or duration, the more security. sensitive it is likely to be to interest rate risk. In the case of inverse securities, the interest rate Risks of investments in REITs. Investments in generally will decrease when the market rate of real estate securities are affected by economic interest to which the inverse security is indexed conditions, interest rates, governmental actions increases. As of the date of this Prospectus, and other factors. In addition, investing in REITs interest rates in the United States are at or near involves unique risks. They are significantly historic lows, which may increase the Portfolio’s affected by the market for real estate and are exposure to risks associated with rising interest dependent upon management skills and cash rates. Rising interest rates could have flow. REITs may have lower trading volumes unpredictable effects on the markets and may and may be subject to more abrupt or erratic expose fixed-income and related markets to price movements than the overall securities heightened volatility. For fixed-income markets. Mortgage REITs are particularly securities, an increase in interest rates may lead subject to interest rate and credit risks. In to increased redemptions and increased portfolio addition to its own expenses, the portfolio will turnover, which could reduce liquidity for indirectly bear its proportionate share of any certain Portfolio investments, adversely affect 54 management and other expenses paid by REITs values, and increase a Portfolio’s costs. If dealer in which it invests. Many real estate companies, capacity in fixed-income markets is insufficient including REITs, utilize leverage. for market conditions, it may further inhibit liquidity and increase volatility in the fixed Risks of convertible securities. The market income markets. values of convertible securities tend to decline as interest rates increase and, conversely, to Liquidity. If a security is illiquid, the Portfolio increase as interest rates decline. A downturn in might be unable to sell the security at a time equity markets may cause the price of when the Portfolio’s manager might wish to sell, convertible securities to decrease relative to and the security could have the effect of other fixed income securities. decreasing the overall level of the Portfolio’s liquidity. Further, the lack of an established Preferred stocks risk. Preferred stocks may pay secondary market may make it more difficult to fixed or adjustable rates of return. Preferred value illiquid securities, which could vary from stocks are subject to issuer-specific and market the amount the Portfolio could realize upon risks applicable generally to equity securities. In disposition. The Portfolio may make investments addition, a company’s preferred stocks generally that become less liquid in response to market pay dividends only after the company makes developments or adverse investor perception. required payments to holders of its bonds and The Portfolio could lose money if it cannot sell a other debt. Thus, the value of preferred stocks security at the time and price that would be most will usually react more strongly than bonds and beneficial to the Portfolio. other debt to actual or perceived changes in the company’s financial condition or prospects. The Market. Stock prices may be volatile and are market value of preferred stocks generally affected by the real or perceived impacts of such decreases when interest rates rise. Preferred factors as economic conditions and political stocks of smaller companies may be more events. Stock markets tend to be cyclical, with vulnerable to adverse developments than periods when stock prices generally rise and preferred stocks of larger companies. periods when stock prices generally decline. Any given stock market segment may remain out of Debt securities risk. Factors that could favor with investors for a short or long period of contribute to a decline in the market value of time, and stocks as an asset class may debt securities in the portfolio include rising underperform bonds or other asset classes during interest rates, if the issuer or other obligor of a some periods. Additionally, legislative, security held by the portfolio fails to pay regulatory or tax policies or developments in principal and/or interest, otherwise defaults or these areas may adversely impact the investment has its credit rating downgraded or is perceived techniques available to a manager, add to to be less creditworthy or the credit quality or Portfolio costs and impair the ability of the value of any underlying assets declines. Junk Portfolio to achieve its investment objectives. bonds involve greater risk of loss, are subject to greater price volatility and are less liquid, Other Investment Companies. The main risk especially during periods of economic of investing in other investment companies, uncertainty or change, than higher quality debt including exchange-traded funds, is the risk that securities; they may also be more difficult to the value of the securities underlying a registered value. Junk bonds have a higher risk of default open-end management investment company or are already in default and are considered might decrease. Because the Portfolio may speculative. invest in other investment companies, an investor will pay a proportionate share of the High yield or “junk” bond risk. Debt securities expenses of those other investment companies 55 that are below investment grade, called “junk (including management fees, administration fees, bonds,” are speculative, have a higher risk of and custodial fees) in addition to the expenses of default or are already in default, tend to be less the Portfolio. liquid and are more difficult to value than higher grade securities. Junk bonds tend to be volatile Securities Lending. Securities lending and more susceptible to adverse events and involves two primary risks: “investment risk” negative sentiments. These risks are more and “borrower default risk.” Investment risk is pronounced for securities that are already in the risk that the Portfolio will lose money from default. the investment of the cash collateral received from the borrower. Borrower default risk is the Market segment risk. To the extent the risk that the Portfolio will lose money due to the portfolio emphasizes, from time to time, failure of a borrower to return a borrowed investments in a market segment, the portfolio security in a timely manner. will be subject to a greater degree to the risks particular to that segment, and may experience Value Investing. Securities that appear to be greater market fluctuation than a portfolio undervalued may never appreciate to the extent without the same focus. expected. Further, because the prices of value- oriented securities tend to correlate more closely Risks of investment in other funds. Investing with economic cycles than growth-oriented in other investment companies, including securities, they generally are more sensitive to exchange-traded funds (EFTs), subjects the changing economic conditions, such as changes portfolio to the risks of investing in the in interest rates, corporate earnings and underlying securities or assets held by those industrial production. funds. When investing in another fund, the portfolio will bear a pro rata portion of the underlying fund’s expenses, in addition to its own expenses. Derivatives risk. Using stock index futures and options and other derivatives can increase portfolio losses and reduce opportunities for gains when market prices, interest rates or the derivative instruments themselves behave in a way not anticipated by the portfolio. Using derivatives may increase the volatility of the portfolio's net asset value and may not provide the result intended. Derivatives may have a leveraging effect on the portfolio. Some derivatives have the potential for unlimited loss, regardless of the size of the portfolio’s initial investment. Changes in a derivative’s value may not correlate well with the referenced asset or metric. The portfolio also may have to sell assets at inopportune times to satisfy its obligations. Derivatives may be difficult to sell, unwind or value, and the counterparty may default on its obligations to the portfolio. New regulations are changing the derivatives markets. The 56 regulations may make using derivatives more costly, may limit their availability, or may otherwise adversely affect their value or performance. For derivatives that are required to be traded through a clearinghouse or exchange, the portfolio also will be exposed to the credit risk of the clearinghouse and the broker that submits trades for the portfolio. It is possible that certain derivatives that are required to be cleared, such as certain swap contracts, will not be accepted for clearing. In addition, regulated trading facilities for swap contracts are relatively new; they may not function as intended, which could impair the ability to enter into swap contracts. The extent and impact of the new regulations are not yet fully known and may not be for some time. Leveraging risk. The value of an investment may be more volatile and other risks tend to be compounded if the portfolio borrows or uses derivatives or other investments, such as ETFs, that have embedded leverage. Leverage generally magnifies the effect of any increase or decrease in the value of the portfolio's underlying assets or creates investment risk with respect to a larger pool of assets than the portfolio would otherwise have, potentially resulting in the loss of all assets. Engaging in such transactions may cause the portfolio to liquidate positions when it may not be advantageous to do so to satisfy its obligations or meet segregation requirements. Risks of initial public offerings. Companies involved in initial public offerings (IPOs) generally have limited operating histories, and prospects for future profitability are uncertain. Information about the companies may be available for very limited periods. The market for IPO issuers has been volatile, and share prices of newly public companies have fluctuated significantly over short periods of time. Further, stocks of newly-public companies may decline shortly after the IPO. There is no assurance that the portfolio will have access to IPOs. The purchase of IPO shares may involve high transaction costs. 57 Expense risk. An investor’s actual costs of investing in the portfolio may be higher than the expenses shown in “Annual portfolio operating expenses” for a variety of reasons. For example, expense ratios may be higher than those shown if overall net assets decrease. Net assets are more likely to decrease and portfolio expense ratios are more likely to increase when markets are volatile. Please note that there are many other factors that could adversely affect an investor’s investment and that could prevent the portfolio from achieving its goals. An investment in the portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. d. Comparison. The Applicants believe that while the Existing Fund and the Replacement Fund are slightly different from each other in the way they characterize their objective, principal investment strategies, benchmarks and risks, fundamentally each is primarily a large cap value equity portfolio that exhibits a high correlation to the other with similar weighted average holdings from a Morningstar style box perspective, risks and investment results. Each falls within the Morningstar Large Value style box. The differences between the Existing Fund and the Replacement Fund are not necessarily larger than one would expect to be exhibited by two portfolios with the same benchmarks, principal investment strategies, and naming conventions, as there is significant investment flexibility within those constraints. The investment objective of the Existing Fund is current income and long-term growth of capital from a portfolio consisting primarily of income producing equity securities of U.S. corporations. Normally, the Existing Fund invests at least 80% of its total assets in income producing equity securities of U.S. issuers. The Portfolio seeks investment results (before fees and expenses) that correspond to the total return (which includes capital appreciation and income) of the Russell Top 200 ® Value Index (“Index”). Under normal market conditions, the Replacement Fund invests at least 80% of its net assets in equity securities of companies, which are at the time of purchase, included in the Index. The Replacement Fund currently invests principally in common stocks and employs a “passive management” approach designed to track the performance of the Index. The Index is an unmanaged index that measures the performance of the especially large cap segment of the U.S. equities universe represented by stocks in the largest 200 by market cap that exhibit value characteristics. With respect to the Existing Fund’s and Replacement Fund’s primary and/or secondary investment objectives, each shares some combination of long-term capital appreciation and current/reasonable income language. The Replacement Fund, as an index fund, does not 58 specifically state either capital appreciation or income in its objective but rather focuses on an index replication due to its passive nature. The passive index it is replicating, however, seeks to generate long-term capital appreciation and also delivers current/reasonable income. In fact, as of August 31, 2014, the current yield on the performance benchmark for the Replacement Fund, the Russell Top 200 Value Index, was 2.27%, higher than the current yield of the performance benchmark for the Existing Fund, the Russell 1000 Value Index, which was 2.17%. Furthermore, while the listed principal investment strategies of the Existing Fund and the Replacement Fund differ in language and breadth, at their core each is required to invest in more than 80% equity securities of a large cap, primarily income producing companies. Although the Replacement Fund seeks to replicate an index, as noted above, the index is consists of equity securities of a large cap and income producing companies. Over 95% of the underlying securities in the index the Replacement Fund seeks to replicate (both by names and by asset weight) pay a dividend. While the Existing Fund and the Replacing Fund are benchmarked to a different index, there is very high overlap in the construction and the returns of those differing indices. The companies that make up the Replacement Fund’s Russell Top 200 Value Index benchmark comprise 69% of the Existing Fund’s Russell 1000 Value Index benchmark. Even though the overlap of these benchmarks is not 100%, there is a high correlation in the returns of these benchmarks over time. Over the past five years there is no less than a 98% correlation in the returns between the Existing Fund’s benchmark and the Replacement Fund’s benchmark. This means that the returns tend to move nearly in lockstep with each other, and this has a similar effect on the actual returns of the Existing Fund and the Replacement Fund. As shown in the performance tables below, the Replacement Portfolio has exhibited similar or better performance to the Existing Portfolio at a meaningfully lower expense ratio. To summarize, while the Existing Fund and the Replacement Fund are slightly different from each other in the way they characterize their objective, principal investment strategies, benchmarks and risks, fundamentally each is primarily a large cap value equity portfolio that exhibits a high correlation to the other such that each Affected Contract Owner’s fundamental investment objectives and risk and return expectations will continue to be met after the Substitution. e. Expense Ratios and Total Return. The net expense ratios and total return figures for each fund in this proposed substitution as of August 31, 2014, are as follows: Net Expense Ratio 1 Year 3 Years 5 Years 10 Years (Inception Date) Since Inception Replacement Fund · Voya Russell Large Cap (05/01/2009) Value Index Portfolio – Class S 0.75% 22.62% 20.44% 14.68% N/A 17.35% Existing Fund (09/14/1999) · Pioneer Equity Income VCT Portfolio – Class II 0.99% 20.63% 16.90% 16.01% 8.12% 6.20% 59 f. Post Substitution Net Assets. The estimated net assets of the Voya Russell Large Cap Value Index Portfolio  Class S immediately following the proposed substitution will be approximately $157,005,554. This is based on estimated net assets of the Replacement Fund immediately before the substitution ($140,739,513) plus the corresponding Existing Funds actual net assets invested in the Accounts as of August 31, 2014 ($16,266,041). C. Consequence of the Substitutions. Applicants maintain that Contract Owners will be better served by the proposed Substitutions. Applicants anticipate that the replacement of the Existing Fund will result in a Contract that is administered and managed more efficiently, and one that is more competitive with other variable products in both wholesale and retail markets. Each Replacement Fund will be managed according to a similar investment objective and policies as the corresponding Existing Fund. Moreover, the overall expenses of each Replacement Fund are less than those of the corresponding Existing Fund. Applicants anticipate that Contract Owners will be at least as well off with the proposed array of subaccounts to be offered after the proposed Substitutions as they have been with the array of subaccounts offered before the Substitutions. The proposed Substitutions retain for Contract Owners the investment flexibility which is a central feature of the Contracts. If the proposed Substitutions are implemented, all Contract Owners will be permitted to allocate purchase payments and transfer accumulated values and Contract values between and among the remaining subaccounts as they could before the proposed Substitutions. D. Rights of Affected Contract Owners and Obligations of the Companies. Apart from the Substitutions, the rights of Affected Contract Owners and the obligations of the Companies under the Contracts will not be altered by the Substitutions. Affected Contract Owners will not incur any additional tax liability or any additional fees or expenses as a result of the Substitutions. The Substitutions will take place at relative net asset value (in accordance with Rule 22c-1 under the 1940 Act) with no change in the amount of any Affected Contract Owners contract value, cash value, accumulation value, account value or death benefit or in dollar value of his or her investment in the Accounts. Affected Contract Owners will not incur any fees or charges as a result of the Substitutions nor will their rights or the Companies obligations under the affected Contracts be altered in any way. The Companies or their affiliates will pay all other expenses incurred with the Substitutions, including legal, accounting, brokerage, and other fees and expenses. In addition, the Substitutions will not impose any tax liability on Affected Contract Owners. The Substitutions will not cause the affected Contract fees and charges currently being paid by Affected Contract Owners to be greater after the Substitutions than before the Substitutions. In addition, while the Companies do not anticipate increasing Contract fees and/or charges paid by any current Contract Owners, the Companies have agreed not to increase the Contract fees and charges currently being assessed by the Contracts for a period of at least two years following the Substitutions. 60 E. Contract Rights. Affected Contract Owners will have the right to surrender their affected Contracts or reallocate account value of an Existing Fund in accordance with the terms and conditions of their Contract prior to (and after) the Effective Date. As noted above, each Affected Contract Owner has received a copy of a Contract prospectus supplement informing them of the Substitutions. Additionally, each Affected Contract Owner will be sent (1) a second supplement setting forth the Effective Date and advising them of their right to reconsider the Substitutions and, if they so choose, any time prior to the Effective Date and for at least 30 days after the Effective Date, they may reallocate account value under the affected Contract without charge or otherwise withdraw or terminate their interest therein in accordance with the terms and conditions of their Contract; (2) the applicable Replacement Fund prospectus prior to the Effective Date; and (3) within five business days of the Effective Date, a Post-Substitution Confirmation. F. The Right to Substitute Shares. Each of the prospectuses for the Contracts discloses that the Companies reserve the right, subject to Commission approval and compliance with applicable law, to substitute shares of another registered open-end management investment company for shares of a registered open-end management investment company held by a subaccount of an Account. The Companies reserved this right of Substitutions both to protect themselves and their Contract Owners in situations where either might be harmed or disadvantaged because of circumstances involving the issuer of the shares held by one or more of its Accounts and to afford the opportunity to replace such shares where to do so could benefit the Contract Owners and Companies. G. The Substitutions are not the type of substitution which Section 26(c) was designed to prevent. Unlike a traditional unit investment trust where a depositor could only substitute an investment security in a manner which permanently affected all the investors in trust, the Contracts provide each Contract Owner with the right to exercise his or her own judgment and transfer account values into other subaccounts. The number of available subaccounts varies from Contract to Contract and ranges from 16 to 63, but the average number of available subaccounts in all Contracts after the Substitutions will remain unchanged. Moreover, the Contracts will offer Contract Owners the opportunity to transfer amounts out of the affected subaccounts into any of the remaining subaccounts without cost or other disadvantage. The Substitutions, therefore, will not result in the type of costly forced redemptions that Section 26(c) was designed to prevent. The Substitutions also are unlike the type of substitutions that Section 26(c) was designed to prevent in that by purchasing a Contract, Contract Owners select much more than a particular registered open-end management investment company in which to invest their account values. They also select the specific type of death benefit and other optional benefits as well as numerous other rights and privileges set forth in the Contracts. Contract Owners may also have considered the Companies size, financial condition, type and its reputation for service in selecting their Contract. These factors will not change as a result of the Substitutions. 61 H. Separate Representations and Request for an Order. Applicants request an order of the Commission pursuant to Section 26(c) of the 1940 Act approving the Substitutions by the Companies. Applicants submit that, for all the reasons stated above, the Substitutions are consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act. V - CONDITIONS A. Applicants agree to the following conditions regarding the Substitutions described in this Application: 1. Each Replacement Fund has an investment objective and investment policies that are similar to the investment objective and policies of the corresponding Existing Fund, or each Replacement Funds underlying portfolio construction and investment results are similar to those of the Existing Fund, so that the fundamental objectives, risk and performance expectations of the Affected Contract Owners can continue to be met; 2. In relation to the Substitution of involving the Voya Russell Large Cap Index Portfolio, the funds Board of Directors has approved the reduced management fee and manage fee breakpoint schedule described herein to be effective before implementation of the Substitutions. 3. For two years following the implementation of the Substitutions, the net annual expenses of each Replacement Fund will not exceed the net annual expenses of the corresponding Existing Fund as of August 31, 2014. To achieve this limitation, the Replacement Funds investment adviser will waive fees or reimburse the Replacement Fund in certain amounts to maintain expenses at or below the limit. Any adjustments will be made at least on a quarterly basis. In addition, the Companies will not increase the Contract fees and charges, including asset based charges such as mortality and expense risk charges deducted from the Subaccounts that would otherwise be assessed under the terms of the Contracts for a period of at least two years following the Substitutions; 4. Affected Contract Owners may reallocate amounts from an Existing Fund without incurring a reallocation charge or limiting their number of future reallocations, or withdraw amounts under any Affected Contract or otherwise terminate their interest therein at any time prior to the Effective Date and for a period of at least 30 days following the Effective Date in accordance with the terms and conditions of such Contract. Any such reallocation will not count as a transfer when imposing any applicable restriction or limit under the Contract on transfers; 5. The Substitutions will be effected at the net asset value of the respective shares in conformity with Section 22(c) of the 1940 Act and Rule 22c-1 thereunder, without the imposition of any transfer or similar charge by Applicants; 6. The Substitutions will take place at relative net asset value without change in the amount or value of any Contract held by Affected Contract Owners. Affected Contract Owners will not incur any fees or charges as a result of the Substitutions, nor will their rights or the obligations of the Companies under such Contracts be altered in any way; 62 7. The Substitutions will be effected so that investment of securities will be consistent with the investment objectives, policies and diversification requirements of the Replacement Funds. No brokerage commissions, fees or other remuneration will be paid by the Existing Funds, Replacement Funds or Affected Contract Owners in connection with the Substitutions; 8. The Substitutions will not alter in any way the annuity, life or tax benefits afforded under the Contracts held by any Affected Contract Owner; 9. Each Affected Contract Owner will have been sent a copy of (a) a Contract prospectus supplement informing shareholders of this Application; (b) a second supplement to the Contract prospectus setting forth the Effective Date and advising Affected Contract Owners of their right to reconsider the Substitutions and, if they so choose, any time prior to the Effective Date and for 30 days thereafter, to reallocate or withdraw amounts under their affected Contract or otherwise terminate their interest therein in accordance with the terms and conditions of their Contract; and (c) a prospectus for the applicable Replacement Fund(s); 10. The Companies will send to the Affected Contract Owners within five (5) business days of the Substitutions a written Post-Substitution Confirmation which will include the before and after account values (which will not have changed as a result of the Substitutions) and detail the transactions effected on behalf of the respective Affected Contract Owner with regard to the Substitutions. With the Post-Substitution Confirmations the Companies will remind Affected Contract Owners that they may reallocate amounts from the Replacement Funds without incurring a reallocation charge or limiting their number of future reallocations for a least 30 days following the Effective Date in accordance with the terms and conditions of their Contract; 11. The Companies or their affiliates will pay all expenses and transaction costs of the Substitutions, including legal and accounting expenses, any applicable brokerage expenses, and other fees and expenses. In addition, the Substitutions will not impose any tax liability on Affected Contract Owners; 12. After the Effective Date of the Substitutions the Applicants agree not to change a Replacement Funds sub-adviser without first obtaining shareholder approval of either (a) the sub-adviser change or (b) the parties continued ability to rely on their manager-of-managers exemptive order; and 13. The Substitutions will not be effected unless the Companies shall have satisfied themselves, that (a) the Contracts allow the substitution of registered open-end management investment company shares in the manner contemplated by the Substitutions and related transactions described herein; (b) the transaction can be consummated as described in this Application under applicable insurance laws; and (c) that any regulatory requirements in each jurisdiction where the Contracts are qualified for sale, have been complied with to the extent necessary to complete the transaction. 63 VII - PROCEDURAL MATTERS A. Pursuant Rule 0-2(f) under the 1940 Act, Applicants state that written or oral communications regarding this Application should be directed to individuals and addresses specified on the cover of this Application. B. Applicants desire that the Commission issue the requested order pursuant to Rule 0-5 under the 1940 Act without conducting a hearing. C. Statements of Authorization and Verifications required by Rule 0-2(d) with respect to the filing of this Application by the respective Applicants areincorporated by reference through Exhibits A. D. All requirements of the charter documents of each Applicant have been complied with in connection with the execution and filing of this Application and each person signing the Application is fully authorized to do so. Copies of the applicable resolutions are incorporated herein by reference through Exhibits B. 64 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, Applicants have caused this first amended and restated Application to be duly signed on the 23rd day of October, 2014. Voya Retirement Insurance and Annuity Company and its Variable Annuity Account B and its Variable Annuity Account I By: /s/Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President Date: October 23, 2014 65 SIGNATURES (continued) Pursuant to the requirements of the Investment Company Act of 1940, as amended, Applicants have caused this first amended and restated Application to be duly signed on the 23rd day of October, 2014. Voya Insurance and Annuity Company and its Separate Account B and its Separate Account EQ By: /s/Christine E. Dugan Name: Christine E. Dugan Title: Vice President Date: October 23 , 2014 66 SIGNATURES (continued) Pursuant to the requirements of the Investment Company Act of 1940, as amended, Applicants have caused this first amended and restated Application to be duly signed on the 23rd day of October, 2014. ReliaStar Life Insurance Company of New York and its Separate Account NY-B By: /s/Christine E. Dugan Name: Christine E. Dugan Title: Vice President Date: October 23 , 2014 67 SIGNATURES (continued) Pursuant to the requirements of the Investment Company Act of 1940, as amended, Applicants have caused this first amended and restated Application to be duly signed on the 23rd day of October, 2014. Security Life of Denver Insurance Company and its Separate Account A1 and its Separate Account S-A1 By: /s/Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President Date: October 23, 2014 68 SIGNATURES (continued) Pursuant to the requirements of the Investment Company Act of 1940, as amended, Applicants have caused this first amended and restated Application to be duly signed on the 27th day of October, 2014. Voya Variable Portfolios, Inc. By: /s/Kimberly A. Anderson Name: Kimberly A. Anderson Title: Senior Vice President Date: October 27 , 2014 69 Exhibit Index Exhibit Description Exhibits A Authorizations and Verifications Exhibits B Resolutions 70 EXHIBIT A The Authorizations and Verifications which this Exhibit A is attached, File No. 812-14302, and any and all amendments thereto were included as Exhibits A-1 through A-4 to the initial filing of the Exemptive Application on April 29, 2014. These Authorizations and Verifications remain in full force and effect and are hereby incorporated by reference. 71 EXHIBIT B The Board Resolutions authorizing each Applicant to file the Exemptive Application to which this Exhibit B is attached, File No. 812-14032, and any and all amendments thereto were included as Exhibits B-1 through B-5 to the initial filing of the Exemptive Application on April 29, 2014. These Resolutions remain in full force and effect and are hereby incorporated by reference. 72
